8/11/2020                    Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
      Case 4:20-cv-00030-AW-MJF           Document 37-7 Filed 10/14/20                                      Page 1 of 30
Deposition of Lisa Lynch                                 18-CA-77                                                                1 (1)


    1                                    UNITED STATES DISTRICT COURT
                                          NORTHERN DISTRICT OF FLORIDA
    2                                         TALLAHASSEE DIVISION

    3

    4

    5       VIRGINIA E. HARRELL,

    6                  Plaintiff,

    7       vs.                                                                 CASE NO. 4:20-cv-30-AW-CAS

    8       MHM HEALTH PROFESSIONALS, LLC,
            f/k/a MHM HEALTH
    9       PROFESSIONALS, INC., and
            CENTURION OF FLORIDA, LLC,
  10
                 Defendants.
  11        ___________________________/

  12

  13

  14        DEPOSITION OF:                                             LISA LYNCH

  15        AT THE INSTANCE OF:                                        Plaintiff

  16        DATE:                                                      August 11, 2020

  17        TIME:                                                      Commenced: 1:00 p.m.
                                                                       Concluded: 3:38 p.m.
  18
            LOCATION:                                                  VIDEOCONFERENCE
  19
            REPORTED BY:                                               DANA W. REEVES
  20                                                                   Court Reporter and
                                                                       Notary Public in and for the
  21                                                                   State of Florida at Large

  22
                                                      PREMIER REPORTING
  23                                                  114 W. 5TH AVENUE
                                                     TALLAHASSEE, FLORIDA
  24                                                    (850) 894-0828

  25

114 W. 5th Avenue, Tallahassee, FL 32303                                                                         premier-reporting.com
Premier Reporting                                             (850) 894-0828                                 Reported by: Dana Reeves
8/11/2020                    Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
      Case 4:20-cv-00030-AW-MJF           Document 37-7 Filed 10/14/20                                       Page 2 of 30
Deposition of Lisa Lynch                                 18-CA-77                                                                        2 (2 - 5)
                                                                Page 2                                                                      Page 3
 1   APPEARANCES:                                                         1              INDEX TO WITNESS
 2       REPRESENTING THE PLAINTIFF:                                      2   LISA LYNCH                                   PAGE
 3       BRIAN O. FINNERTY                                                3   Examination by Mr. Finnerty                     5
         The Law Office of Brian O. Finnerty, P.A.
 4       541 Beverly Court                                                4   Examination by Ms. Page                        99
         Tallahassee, FL 32301
 5                                                                        5   Further Examination by Mr. Finnerty                     101
 6          REPRESENTING THE DEFENDANTS:                                  6
 7          CAYLA M. PAGE                                                 7
            Greenberg Traurig, P.A.
 8          101 East Kennedy Boulevard, Suite 1900                        8                INDEX TO EXHIBITS
            Tampa, FL 33602
 9                                                                        9   NO.               DESCRIPTION                MARKED
10                                                                       10   1 - Plaintiff's notice of taking deposition     12
                                                                              2 - Plaintiff's notice of taking Rule 30(b)(6)
11                                                                       11         deposition                       12
                                                                              3 - First amended complaint                   12
12                                                                       12   4 - Defendants' answer and affirmative defenses
                                                                                    to first amended complaint             12
13                                                                       13   5 - Defendants' responses and objections to first
                                                                                    set of interrogatories              12
14                                                                       14   6 - E-mail chain Re: Involuntary Termination
                                                                                    Request                         12
15                                                                       15   7 - Involuntary termination report             12
                                                                              8 - Employee counseling form - termination           12
16                                                                       16   9 - Employee counseling form - final warning          12
                                                                              10 - Employee counseling form - verbal counseling 12
17                                                                       17   11 - List of e-mails sent from work account to
                                                                                    personal account                    12
18                                                                       18   12 - NWFRC shift assignments                     12
                                                                              13 - Narcotic accounting log dated April 14, 2018 12
19                                                                       19   14 - Narcotic accounting log and key exchange dated
                                                                                    March 29, 2018                      12
20                                                                       20   15 - Narcotic accounting log and key exchange dated
                                                                                    March 29, 2018                      12
21                                                                       21   16 - 33.208.002 Rules of conduct                12
                                                                              17 - E-mail from Tara Johnson to staff            12
22                                                                       22   18 - E-mail from Kathi Douin to staff            12
                                                                              19 - E-mail from Lori Cook to Virginia Harrell        12
23                                                                       23   20 - E-mail from Tara Johnson to Virginia Harrell 12
                                                                              21 - E-mail chain Re: Camera footage               12
24                                                                       24   22 - MHM Services, Inc., employee handbook             12
25                                                                       25
                                                                Page 4                                                                      Page 5
 1                  STIPULATIONS                                          1              DEPOSITION
 2          The attorneys participating in this deposition                2   Whereupon,
 3      acknowledge that I, the court reporter, am not                    3                 LISA LYNCH
 4      present with the witness and that I will be                       4   was called as a witness, having been first duly sworn to
 5      reporting the proceedings and administering the                   5   speak the truth, the whole truth, and nothing but the
 6      oath remotely. This arrangement is pursuant to the                6   truth, was examined and testified as follows:
 7      Florida Supreme Court Administrative Order                        7                 EXAMINATION
 8      AOSC-20-16. The parties and their counsel consent                 8   BY MR. FINNERTY:
 9      to this arrangement and waive any objections to                   9      Q   Good afternoon, Ms. Lynch. My name is Brian
10      this manner of reporting.                                        10   Finnerty, and I'm an attorney representing Virginia
11                                                                       11   Harrell in a lawsuit that has been filed against MHM
12                                                                       12   Health Professionals, LLC and Centurion of Florida, LLC.
13                                                                       13   And I'm just going to take your depo today relating to
14                                                                       14   any knowledge you might have about this case. Have you
15                                                                       15   ever had your deposition taken before?
16                                                                       16      A Yes.
17                                                                       17      Q   And about how many times, if you can recall?
18                                                                       18      A   Probably ten or more.
19                                                                       19      Q   And were those depositions relating to your
20                                                                       20   employment with MHM or Centurion?
21                                                                       21      A   No, there have only been a few.
22                                                                       22      Q   Okay. So I'm assuming you're familiar with
23                                                                       23   depositions, and just to kind of -- the rules to try to
24                                                                       24   make it easier for the court reporter, in everyday
25                                                                       25   conversation we do a lot of head nodding and shaking and

114 W. 5th Avenue, Tallahassee, FL 32303                                                                          premier-reporting.com
Premier Reporting                                             (850) 894-0828                                  Reported by: Dana Reeves
8/11/2020                    Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
      Case 4:20-cv-00030-AW-MJF           Document 37-7 Filed 10/14/20                                      Page 3 of 30
Deposition of Lisa Lynch                                 18-CA-77                                                                     3 (6 - 9)
                                                                Page 6                                                                   Page 7
 1   uh-uh and uh-huh. Just try to make it easier for the                 1       A Yes.
 2   court reporter, let's try to answer verbally and yes or              2       Q And what is your job title?
 3   no, and try to avoid the things that I do all the time,              3       A Regional Human Resources Manager.
 4   the uh-huh and uh-uh. And then try to make sure that if              4       Q Okay. And what area would your region
 5   I'm asking a question, you may know exactly what I'm                 5   encompass?
 6   about to say after I say three words, but try to let me              6       A It would be the State of Florida, for the
 7   finish my question before you start answering, just                  7   Centurion contract.
 8   again to make it easier on the court reporter.                       8       Q All right. And where is your -- I understand
 9      A Okay.                                                           9   you're probably working at home right now with the
10      Q Fair enough?                                                   10   pandemic.
11      A Fair enough.                                                   11       A Right.
12      Q All right. So could you just state your full                   12       Q If you weren't working at home, where is your
13   name for the record, please?                                        13   office where you would normally report to?
14      A It's Lisa Feltz Lynch.                                         14       A It is in Tallahassee, Florida.
15      Q Okay. And where are you currently employed?                    15       Q Is that the Governor's Square Boulevard?
16      A I'm employed with MHM Health Professionals                     16       A Yes.
17   with Centurion of Florida contract.                                 17       Q And is that also where Ms. Love, her office
18      Q And is your work email address                                 18   is?
19   Llynch@centurionofflorida.com?                                      19       A Vicki Love.
20      A That is one of them, but we go by Llynch --                    20       Q Yes, ma'am.
21   now it's Llynch@teamcenturion.com.                                  21       A Yes.
22      Q And how long have you worked with Centurion?                   22       Q And Sarah Brus, is that where her office is,
23      A I started my employment on December 1st, 2014.                 23   as well?
24      Q And you've worked with them continuously                       24       A Correct.
25   through today?                                                      25       Q All right. So what are what the duties and
                                                                Page 8                                                                   Page 9
 1   responsibilities of your job as regional HR manager?                 1   of the HR personnel, such as yourself or the people that
 2      A I'm responsible for the HR business partners,                   2   report to you, actually work in a correctional facility?
 3   who we have assigned in each region. It's for the daily              3      A   Correct.
 4   functions of any HR discipline, to include employee                  4      Q    So is there -- as relates to Ms. Harrell, she
 5   relations, and overseeing the whole human resource                   5   worked at Northwest Florida Reception Center. Was there
 6   process, whether it is leave of absence, work comp. We               6   an HR person that was at that prison, that if she had an
 7   have a total of six employees that report to me.                     7   issue one day she could go and talk to the person that
 8      Q And do you know who those six employees are                     8   day?
 9   who report to you?                                                   9      A   Not actually at the prison, no.
10      A Yes.                                                           10      Q    Okay. And is there ever an occasion where an
11      Q Do you mind telling me?                                        11   HR person would actually need to go to one of those
12      A Okay. It's Sarah Brus.                                         12   facilities and --
13      Q Okay.                                                          13      A   Yes, they do -- yeah, they do make visits.
14      A Carla Hanks. April Sheldon. Melissa Borak.                     14      Q    And have you ever been to the Northwest
15   Alex Couey. And Melissa Robinson.                                   15   Florida Reception Center?
16      Q And how do you spell Couey?                                    16      A   That one I have not been to.
17      A C-O-U-E-Y.                                                     17      Q    Do you know if Sarah Brus has ever been there?
18      Q And those six individuals, do they all work at                 18      A   I do not know.
19   the same office as you?                                             19      Q    And just from the documents that have been
20      A Yes. Now, the HR business partners do work                     20   produced in this case, there were -- it seems that my
21   remotely, occasionally.                                             21   client, Ms. Harrell, dealt pretty much exclusively with
22      Q And that's even when there isn't a pandemic                    22   Sarah Brus as relates to HR issues. Is that -- was Ms.
23   going on?                                                           23   Brus assigned to the Northwest Florida Reception Center?
24      A Yes.                                                           24      A Yes.
25      Q All right. So correct me if I'm wrong, none                    25      Q    All right. And then the other five HR

114 W. 5th Avenue, Tallahassee, FL 32303                                                                          premier-reporting.com
Premier Reporting                                             (850) 894-0828                                  Reported by: Dana Reeves
8/11/2020                    Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
      Case 4:20-cv-00030-AW-MJF           Document 37-7 Filed 10/14/20                                      Page 4 of 30
Deposition of Lisa Lynch                                 18-CA-77                                                             4 (10 - 13)
                                                               Page 10                                                           Page 11
 1   personnel that report to you, are they all assigned to               1       Q And where did you work prior to beginning with
 2   different facilities?                                                2   Centurion on December 1st, 2014?
 3      A Yes.                                                            3       A For seven years prior to MHM I worked with a
 4      Q Okay. And then are you involved at all in any                   4   company called Signature Health Care, which is a
 5   training as relates to procedures or rules that                      5   long-term care facility, working as HR support, regional
 6   employees have to follow?                                            6   director.
 7      A Training for whom? Can you be more specific?                    7       Q Was that in Tallahassee?
 8      Q Well, we'll start with the HR personnel that                    8       A No, that was in Nashville, Tennessee.
 9   report to you. Do you provide specific training to                   9       Q And that was -- is Signature, are they
10   them?                                                               10   affiliated or related at all to Centurion?
11      A Yes.                                                           11       A No.
12      Q Okay. And then as relates to the actual                        12       Q And then how about prior to Signature?
13   employees that you all deal with, like Ms. Harrell, are             13       A I'm going to have to think back, see what I
14   you all involved at all in training any of those                    14   did eleven years ago. Prior to that I had worked in
15   personnel, as relates to, like, health care staff that              15   other industries as an HR director.
16   actually work in the prisons?                                       16       Q Sure.
17      A Okay. We do have mandatory trainings that                      17       A For -- you know, been doing this for 30 years,
18   they do attend, and occasionally HR business partners               18   so.
19   will be there to support that training.                             19       Q Thirty years. Okay. So last night we sent
20      Q And do you have any health care licenses?                      20   over some exhibits for your deposition. Have you had a
21      A No.                                                            21   chance to review those documents?
22      Q And have you -- do you have any experience                     22       A I have looked at some of them. I have not
23   working in corrections facilities?                                  23   gone in detail.
24      A Just what I obtained during my employment with                 24       Q Okay. No problem. And a lot of them, I may
25   MHM.                                                                25   just kind of gloss over, but there may be some that I
                                                               Page 12                                                           Page 13
 1   ask more specific questions on.                                      1           MR. FINNERTY: And is she looking at the
 2           MR. FINNERTY: And, Ms. Page, the same                        2       letter? It's the same stuff. It's fine if you
 3       exhibits, you know, I think can we just agree that               3       just --
 4       the ones that we attached as exhibits to Ms. Love's              4           THE WITNESS: Yeah, the one that I have open.
 5       depo, that we can just attach -- I may not even ask              5       And, Ms. Page, I may have the original one open
 6       her about them, but any objection to that?                       6       instead of the last one that you sent. So let me
 7           MS. PAGE: No.                                                7       see if --
 8           (Whereupon, Exhibit Nos. 1 - 22 were marked                  8           MS. PAGE: It should have been -- come through
 9   for identification.)                                                 9       at 11:09. It's 2020-06-19 BOF letter to OC
10   BY MR. FINNERTY:                                                    10       regarding 30(b)(6) depos, is the name of the
11       Q All right. So, Ms. Lynch, let's look at                       11       document. For good measure, I'll just send it
12   Exhibit 2, which is notice for 30(b)(6) deposition. Do              12       again.
13   you have that exhibit?                                              13           THE WITNESS: No, I have it.
14       A Yes.                                                          14           MS. PAGE: You have it? Okay.
15       Q And if you look down at -- it's page four and                 15           THE WITNESS: There it is, yes. Thank you for
16   page five of Exhibit 2. And at the top of page four it              16       your patience. And, sir, what page did you want me
17   says Exhibit A and matter of examination. Do you have               17       to look at?
18   that?                                                               18   BY MR. FINNERTY:
19       A Okay. My number two doesn't have four pages.                  19       Q Starting at -- with page four and the header
20   It only has two pages. Maybe I'm on the wrong thing.                20   is, says Exhibit A, matters of examination.
21       Q It may have been the same issue with the prior                21       A Well, now this one only has three pages.
22   depo.                                                               22           MS. PAGE: Yeah, this is the one -- the one
23           MS. PAGE: Lisa, this is the one I forwarded                 23       that I'm looking at that we marked as 2, it's just
24       earlier. This should be Exhibit 2. It's a 15                    24       the -- it's 15 -- it's three pages and it's 15
25       list -- 15-paragraph three-page document.                       25       paragraphs, 15 numbers.

114 W. 5th Avenue, Tallahassee, FL 32303                                                                         premier-reporting.com
Premier Reporting                                             (850) 894-0828                                 Reported by: Dana Reeves
8/11/2020                    Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
      Case 4:20-cv-00030-AW-MJF           Document 37-7 Filed 10/14/20                                        Page 5 of 30
Deposition of Lisa Lynch                                 18-CA-77                                                                      5 (14 - 17)
                                                               Page 14                                                                   Page 15
 1          MR. FINNERTY: All right. So the rule                          1      Q      And I've seen -- there was some emails -- an
 2      30(b)(6) depo notice that I have, it's ten pages                  2   email chain, which should be Exhibit 6 that you were
 3      long.                                                             3   provided and --
 4          MS. PAGE: I don't think -- I don't know that                  4      A Yes.
 5      I ever received that.                                             5      Q      And so looking at Exhibit 6, starting on page
 6          MR. FINNERTY: Okay. We can send it to you,                    6   two of this three-page document, at the very bottom of
 7      but I think that the -- so, Ms. Lynch, what you're                7   page two there's an email from Sarah Brus to you and
 8      looking at, you have a list of 15 different, I                    8   that's -- that would be you at
 9      guess, subject matters, matters of examination. Do                9   Llynch@CenturionofFlorida.com?
10      you have that?                                                   10      A      Okay. And so that was an email sent on
11          THE WITNESS: Yes, sir.                                       11   April 20th 2018. Do you know if that was -- if the
12          MR. FINNERTY: And starting with the decision                 12   subject was involuntary termination request?
13      to terminate plaintiff Virginia Harrell?                         13            MS. PAGE: Form.
14          THE WITNESS: Yes, sir.                                       14            THE WITNESS: By looking at this, I would have
15          MR. FINNERTY: Okay. Ms. Page, we can send                    15      to speculate on that.
16      you the Exhibit 2 that I'm looking at, but for the               16   BY MR. FINNERTY:
17      purposes of this it's going to be the exact same                 17      Q      Okay. Well, so, when you said that you were
18      issues.                                                          18   involved in the decision to terminate Ms. Harrell, could
19          MS. PAGE: Okay. It's certainly possible it                   19   you explain what your actual involvement was as related
20      came in, but I don't know that I was copied on it.               20   to terminating Ms. Harrell?
21          MR. FINNERTY: Not a problem.                                 21      A      Yes. So the HR business partner is charged
22   BY MR. FINNERTY:                                                    22   with, you know, conducting investigations, and once
23      Q So, Ms. Lynch, were you involved at all in the                 23   something is complete, she would send me the termination
24   decision to terminate Ms. Harrell?                                  24   documentation. And I would review that to ensure that
25      A Yes.                                                           25   we had everything, you know, that we may need or if
                                                               Page 16                                                                   Page 17
 1   anything needs to be looked at more thoroughly.                      1      A      I don't know if she was just following up on
 2      Q And then in this case, that would have been                     2   an email where she had previously sent the information
 3   Ms. Brus that would have done that investigation?                    3   or not. Maybe that's what this is. Again, I am
 4      A Yes, Sarah Brus.                                                4   speculating without looking at the actual original
 5      Q Brus. I'm sorry. It's in my head as Brus and                    5   email.
 6   I'm going to -- it's going to probably stay in my head,              6      Q      And so what typically would be provided to you
 7   but I'll try to remember it's Brus. So Ms. Brus is                   7   by an HR business partner for purposes of requesting
 8   the -- I think we just talked about earlier, she would               8   approval to terminate an employee?
 9   have been the HR business partner that would have been               9      A      Okay. Typically, that would include an
10   responsible for HR issues for people at the Northwest               10   internal document we have called an involuntary summary.
11   Florida Reception Center?                                           11      Q      Okay.
12      A Correct.                                                       12      A      Along with a -- pardon me?
13      Q So Ms. Brus, I guess, would have sent a -- she                 13      Q      I cut you off and I apologize. Go ahead. You
14   would have done an investigation prior to requesting                14   were -- involuntary summary, internal document and then
15   approval to terminate Ms. Harrell, is that right?                   15   what else?
16      A Correct.                                                       16      A      There would be a -- it's actually the
17      Q Okay. And then she -- so on 4-20, would that                   17   counseling document, but there is -- it is used to
18   have been the reason for her to email you with the                  18   summarize the termination.
19   subject line, involuntary termination request, Virginia             19      Q      Okay.
20   Harrell, NWFRC?                                                     20      A      And any supporting documentation she may have.
21      A It could have been, yes.                                       21   For example, if there were attendance issues or any
22      Q So it doesn't look like there's anything in                    22   infractions, that would be presented, as well.
23   the body of that email. Do you know whether there were              23      Q      And so as relates to terminating an employee,
24   some documents that would have been attached to this                24   such as Ms. Harrell, is it required that the termination
25   email?                                                              25   be approved by you, by the regional HR director?

114 W. 5th Avenue, Tallahassee, FL 32303                                                                             premier-reporting.com
Premier Reporting                                             (850) 894-0828                                     Reported by: Dana Reeves
8/11/2020                    Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
      Case 4:20-cv-00030-AW-MJF           Document 37-7 Filed 10/14/20                                      Page 6 of 30
Deposition of Lisa Lynch                                 18-CA-77                                                           6 (18 - 21)
                                                               Page 18                                                         Page 19
 1      A Yes.                                                            1       Q Okay. And can you approve terminations at any
 2       Q Okay. And that's for all terminations, got to                  2   time or -- strike that.
 3   go up through you?                                                   3          In 2018, April of 2018, could you have
 4       A Right.                                                         4   approved it by yourself without having go to Ms. Love?
 5       Q Okay. And then do you then need to take it up                  5       A I'm trying to think if there was a time that I
 6   the chain to get further approval, or can you make that              6   did do that, but it would -- our standard was that, you
 7   determination? Can you give that approval?                           7   know, Vicki approve all involuntary terms.
 8       A It is sent to -- at that time it would go to                   8       Q Is there a written policy that sets forth
 9   Vicki Love, if it's an involuntary termination for                   9   that -- how you have to go up the line?
10   cause.                                                              10       A No.
11       Q And Vicki Love is the regional vice president?                11       Q And is that just how you all have always done
12       A Correct.                                                      12   it?
13       Q And so you say at that time. But what has                     13       A Right. That's how it works in our program.
14   changed since April of 2018?                                        14       Q So do you know what the purpose is of having
15       A In September last year, so September -- I                     15   it go through -- go up the chain, all the way up to the
16   think -- I believe it was September -- Vicki added a                16   vice president, the regional vice president, I mean, at
17   position called a program director.                                 17   that time? I understand that it was changed. But was
18       Q Okay. And that program director, is that                      18   there -- do you know what the particular reason that it
19   someone that would be between you and Vicki?                        19   would have to go through all those steps?
20       A Correct.                                                      20          MS. PAGE: Form.
21       Q Okay. So now if there -- if we were looking                   21          THE WITNESS: Well, we do that because of the
22   at today, and you got a termination approval request,               22       relationship with our client. So they want to make
23   you would go the program director and not go to Ms.                 23       sure that, you know, senior management knows about
24   Love?                                                               24       involuntary terminations. So it's just an added
25       A Correct.                                                      25       step that we put in place so that the communication
                                                               Page 20                                                         Page 21
 1      was there.                                                        1       Q Are you employed by Centurion, as well?
 2   BY MR. FINNERTY:                                                     2       A You know, it probably gets complicated when
 3      Q And so who is your client?                                      3   it -- we're determining, you know, what the specific
 4      A The Department of Corrections and the State of                  4   structure is, but I know that my paycheck says MHP --
 5   Florida.                                                             5   MHMHP on it.
 6      Q Okay. And it's my understanding that the                        6       Q And that's MHM Health Care Professionals?
 7   Department of Corrections essentially entered into a                 7       A Correct.
 8   contract with Centurion to do what the Department used               8       Q All right. So looking back at Exhibit 6, so
 9   to do as relates to providing health care for inmates in             9   it looks like on -- so we just went through that on
10   the state of Florida?                                               10   April 20th Ms. Brus emailed the involuntary termination
11      A Correct.                                                       11   request to you. And then on April 26th she sent another
12      Q Okay. And does Centurion handle that for                       12   email to Lisa, any idea where this one is at, still
13   every prison in Florida?                                            13   needing the approval. Do you recall that at all?
14      A If they are State-operated.                                    14       A I'm just looking at the dates. No, I'm not --
15      Q Okay. And does Centurion provide health care                   15   except for looking at the email, no, sir, I don't
16   personnel in other states?                                          16   remember the specifics of that.
17      A Yes.                                                           17       Q Do you know why it would have taken six days
18      Q Do you know what those states are?                             18   and a follow-up email for Ms. Brus to get a response?
19      A No. I would not be able to -- I wouldn't be                    19       A No. It could have been either I needed
20   the right person to give you that information.                      20   additional information, or maybe Vicki was not
21      Q But certainly it's multiple states besides                     21   available. I'm not sure.
22   Florida?                                                            22       Q And then -- so it looks like on April 26th you
23      A Correct.                                                       23   then forwarded the involuntary termination request to
24      Q Okay. And is Centurion your employer?                          24   Vicki for approval, is that right?
25      A I'm employed by MHMP.                                          25       A Correct.

114 W. 5th Avenue, Tallahassee, FL 32303                                                                         premier-reporting.com
Premier Reporting                                             (850) 894-0828                                 Reported by: Dana Reeves
8/11/2020                    Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
      Case 4:20-cv-00030-AW-MJF           Document 37-7 Filed 10/14/20                                      Page 7 of 30
Deposition of Lisa Lynch                                 18-CA-77                                                           7 (22 - 25)
                                                               Page 22                                                         Page 23
 1      Q    And then later that same day, Ms. Love                       1      Q Okay. So after you received this report from
 2   responds back with, approved. And at that time, that's               2   Ms. Brus, did you -- or what did you do once you
 3   how an approval for a termination would have happened?               3   received this or what -- I know you may not remember
 4      A    Correct.                                                     4   what you did as relates to this specific report, but
 5      Q    Okay. I assume -- you were referencing some                  5   what do you typically do when you receive a involuntary
 6   documents that are typically provided with a termination             6   termination report?
 7   request, and I think one of the ones that you were                   7          MS. PAGE: Form.
 8   referencing, what has been provided as Exhibit 7. Take               8          THE WITNESS: I go through the details and
 9   a look at that.                                                      9      then would look at any supporting documentation and
10      A Yes.                                                           10      then contact Ms. Brus if I had any questions or
11      Q    Okay. And that is the -- as we sit here                     11      felt we needed additional information, or to make
12   today, is this same form used still for involuntary                 12      changes.
13   termination requests or reports?                                    13   BY MR. FINNERTY:
14      A Yes.                                                           14      Q And would you typically contact Ms. Brus by
15      Q    Okay. And so the top of this page it says,                  15   email, or how would you do that?
16   last day worked, 4-20-2018. Do you know if that's                   16      A Typically it's a phone call.
17   correct as it relates to Virginia Harrell?                          17      Q Okay. And because you all work in the same
18      A    I would say so if it's on the document.                     18   office, does she ever just walk over some documents to
19      Q    Okay. You have no way of knowing whether she                19   you and hand them to you?
20   continued -- Ms. Harrell continued to work past                     20      A She probably was working remotely during this.
21   April 20, 2018?                                                     21   She does not go to the office everyday.
22      A No.                                                            22      Q Okay. So as relates to the specific issues
23      Q    Okay. So when you received this -- and would                23   that are included in the summary of events that
24   this report have been prepared by Ms. Brus?                         24   precipitated the termination, did you do anything to
25      A Yes.                                                           25   independently investigate any of these issues that are
                                                               Page 24                                                         Page 25
 1   in the summary?                                                      1      Q And I understand that you receive the
 2      A    I don't recall on this one.                                  2   involuntary termination request from Ms. Brus and then
 3      Q    On the first page of Exhibit 7 that we're                    3   you pass it up to Ms. Lynch for approval, but did you --
 4   looking at, the third paragraph, it says, on or about                4   you didn't initially make the decision that Ms. Harrell
 5   4-6-18, Ms. Johnson received a verbal report that Ms.                5   should be terminated, did you?
 6   Harrell had sent information from her work email to her              6      A No.
 7   personal email. Do you know who Ms. Johnson would have               7      Q And if there -- I'll represent to you that
 8   received that verbal report from?                                    8   there's at least one document that's been produced in
 9      A No.                                                             9   discovery that represents that Lori Cook and Tara
10      Q Do you know whether Ms. Brus knew who that was                 10   Johnson made the decision to terminate Ms. Harrell.
11   from?                                                               11   Would you have any reason to dispute that?
12      A    I wouldn't have that information.                           12         MS. PAGE: Form.
13      Q    All right. Do you know if -- so the second                  13         THE WITNESS: No.
14   paragraph, it says, on 4-14-18, Ms. Harrell failed to               14   BY MR. FINNERTY:
15   account for the narcotic keys during her shift and did              15      Q And do you know Lori Cook?
16   not do the narcotic count as required. Did you ever see             16      A No.
17   the narcotic key or the narcotic count documents for                17      Q Do you know Tara Johnson?
18   4-14-2018?                                                          18      A No.
19      A    They may been attached. I don't recall.                     19      Q And have you ever met Ms. Harrell?
20      Q    And if they weren't attached, is that                       20      A No, not that I recall.
21   something you would have asked to be provided?                      21      Q All right. So if you look at Exhibit 8, do
22          MS. PAGE: Form.                                              22   you know what this document is, ma'am?
23          THE WITNESS: Either that or for them to have                 23      A Yes.
24      that verified through clinical leadership.                       24      Q Is this something that would have been
25   BY MR. FINNERTY:                                                    25   provided to you by Ms. Brus as it relates to seeking

114 W. 5th Avenue, Tallahassee, FL 32303                                                                         premier-reporting.com
Premier Reporting                                             (850) 894-0828                                 Reported by: Dana Reeves
8/11/2020                    Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
      Case 4:20-cv-00030-AW-MJF           Document 37-7 Filed 10/14/20                                      Page 8 of 30
Deposition of Lisa Lynch                                 18-CA-77                                                            8 (26 - 29)
                                                               Page 26                                                          Page 27
 1   approval to terminate Ms. Harrell?                                   1   either HSB or policy.
 2      A Yes.                                                            2       Q Are you familiar with narcotic accounting
 3      Q And did you do anything to independently                        3   logs? Do you know what that is?
 4   investigate the reported issues in this termination                  4       A I do know what it is, yes.
 5   counseling form?                                                     5       Q Do you know the procedures for properly
 6      A No.                                                             6   filling those out?
 7      Q Would it be fair to say that you just relied                    7       A No. I would rely on clinical direction for
 8   on the accuracy and veracity of the information reported             8   that.
 9   to you by Ms. Brus?                                                  9       Q And have you ever filled one out yourself?
10      A Yes.                                                           10       A No.
11      Q    Okay. And have you ever had any issues with                 11       Q And so you would -- if it's reported to you
12   Ms. Brus providing inaccurate information to you in the             12   that, you know, Ms. Harrell didn't complete it or didn't
13   past?                                                               13   compete it properly, you would have no way, based on
14      A No.                                                            14   your personal knowledge, of disagreeing with what was
15      Q    She's -- you consider her reliable, you trust               15   reported to you?
16   her?                                                                16       A Correct.
17      A Yes.                                                           17       Q And you don't recall whether the -- that
18      Q And how long has Ms. Brus worked for you?                      18   actual form for 4-14 was provided to you?
19      A    Since May of -- I believe it was May of 2016.               19       A Not at this time, no.
20      Q    And so on this termination counseling form,                 20          MR. FINNERTY: There's this alarm going off
21   Exhibit 8, under the details of incident where it starts            21       right outside my door. Give me one moment. I'm
22   with Ms. Harrell was assigned to the pill room, the last            22       going to try to see if I can turn it off. I'll be
23   sentence of that paragraph says, DC4-781E. Do you know              23       right back.
24   what that's referring to?                                           24          (Discussion off the record.)
25      A    It's probably a Department of Corrections                   25   BY MR. FINNERTY:
                                                               Page 28                                                          Page 29
 1      Q Okay. So just to kind of circle back to where                   1   were just talking about, Exhibit 8, that's something
 2   we were, you're not familiar with that form or you don't             2   that would have been provided to you?
 3   recall if it was provided to you?                                    3       A Correct.
 4      A Was that two questions? I'm sorry.                              4       Q And that's -- I mean, any time that there's a
 5      Q It was and I apologize. So you're not                           5   termination request, is that typically something that's
 6   familiar with form DC4-781E, and I've already asked                  6   always provided, the actual termination counseling form
 7   that, but I'm just trying to get back --                             7   that --
 8      A As titled, no.                                                  8       A Typically.
 9      Q Okay. And you don't recall if that was                          9       Q Okay. And that would be a draft of a form
10   actually provided for the date referenced here, 4-14-18?            10   that, I guess, the supervisors of the employee that
11      A No.                                                            11   they're seeking to terminate intends to present to the
12      Q All right. But you believe that Exhibit 8                      12   employee, assuming it's approved by you or Ms. Love?
13   would have been something that was provided to you?                 13       A Correct.
14          MS. PAGE: Form.                                              14       Q So this would have been -- at the time that it
15          THE WITNESS: I'm sorry. Could you repeat                     15   would have been sent to you, it wouldn't have to yet
16      that? I didn't hear it clearly.                                  16   been given to Ms. Harrell?
17   BY MR. FINNERTY:                                                    17       A Correct.
18      Q Exhibit 8, that would be something that would                  18       Q So then it's only if the termination request
19   be would -- would have been provided to you, though,                19   is approved that the supervisor or the HSA, or whoever
20   correct?                                                            20   supervises that particular employee, would then present
21      A Yes.                                                           21   to the employee to say, hey, you're terminated?
22      Q And --                                                         22       A Correct.
23      A I'm sorry. I just had -- I've got something                    23       Q Okay. So in a situation like this where
24   going on with Windows all of a sudden. Go ahead.                    24   you're being asked to approve the termination for, you
25      Q So that termination counseling form that we                    25   know, alleged issues that an employee has committed or a

114 W. 5th Avenue, Tallahassee, FL 32303                                                                         premier-reporting.com
Premier Reporting                                             (850) 894-0828                                 Reported by: Dana Reeves
8/11/2020                    Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
      Case 4:20-cv-00030-AW-MJF           Document 37-7 Filed 10/14/20                                      Page 9 of 30
Deposition of Lisa Lynch                                 18-CA-77                                                           9 (30 - 33)
                                                               Page 30                                                         Page 31
 1   policy violation that they've committed, does the                    1   investigation and who was involved.
 2   employee ever have an opportunity, you know, between the             2       Q And I think we've kind of briefly talked about
 3   time that the request is sent to you for approval and                3   it earlier, it would have been Ms. Brus' responsibility
 4   the time it's actually presented to them and they're                 4   to investigate this before sending it to you for your
 5   terminated, do they ever get an opportunity to respond               5   approval --
 6   to what the allegations are and the termination                      6       A Correct.
 7   counseling form?                                                     7       Q -- is that something she would do? Okay. So
 8      A Yes, they should.                                               8   can we assume that since Ms. Brus sent the termination
 9          MS. PAGE: Form.                                               9   request, or approval request to you, that she had
10   BY MR. FINNERTY:                                                    10   already done her investigative work prior to sending
11      Q They should? And as it relates to Ms.                          11   this request to you?
12   Harrell, do you know, you know, whether she ever got                12       A Yes.
13   that opportunity to respond to the allegations as set               13       Q Okay. And have you ever -- okay. So then
14   forth in this termination form before being told, you're            14   once you received the termination request from Ms. Brus,
15   terminated?                                                         15   did you review it to make sure everything, you know,
16      A I do not know.                                                 16   appeared to be in order before you then sent it up to
17      Q And do you know whether -- because, you know,                  17   Ms. Love?
18   this termination counseling form says that -- at the top            18       A Yes.
19   it says that Ms. Harrell's supervisor was Lori Cook,                19       Q Okay. And just simply -- is it just the idea
20   Director of Nursing, and the manager presenting the                 20   that as many eyes you can have looking at it the better,
21   counseling was Tara Johnson, HSA. Do you have any way               21   just to make sure all your ducks are in a row,
22   of knowing whether Lori Cook and Tara Johnson had done              22   essentially? I mean, is that the point?
23   an investigation to determine whether or not what's                 23       A Yes.
24   being alleged in this form actually happened?                       24       Q All right. And so were you, I guess,
25      A    I'm not aware of the actual steps of the                    25   satisfied with the documentation that you were provided
                                                               Page 32                                                         Page 33
 1   as it relates to the request to terminate Ms. Harrell?               1   It won't let me open that document back up. So I may
 2      A Yes.                                                            2   have to get you to say the names and everything again.
 3      Q    And have you ever been -- have you ever                      3   I can't see it.
 4   received a termination request that you didn't approve?              4       Q Okay.
 5          MS. PAGE: Form.                                               5       A The time and attendance, yes.
 6          THE WITNESS: Yes. There have been times that                  6       Q Okay. And you're familiar with that policy?
 7      I've either sent them back to the HR business                     7       A Yes.
 8      partners for further information.                                 8       Q Okay. Are you familiar with Procedure
 9   BY MR. FINNERTY:                                                     9   602.037, Tools and Sensitive Item Control?
10      Q    And have you ever gotten a termination request              10       A I'm familiar with it. I would have to review
11   from Ms. Brus that you denied?                                      11   the policy, however, to be able to answer any specific
12      A    I don't recall specifically who the -- HR                   12   questions regarding it. That is a DOC policy.
13   would have been --                                                  13       Q Okay. And are you familiar with Procedure
14      Q    Are you -- you're breaking up a little bit on               14   102.008, Public Records Request?
15   my end.                                                             15       A Same thing. That's a DOC policy. I would
16          (Discussion off the record.)                                 16   reference that before trying to speak to the policy.
17   BY MR. FINNERTY:                                                    17       Q Okay. And then Procedure 206.007, User
18      Q    Okay. So still looking at Exhibit 8, the                    18   Security for Information Systems.
19   issues that Ms. Harrell was alleged to -- or the                    19       A Same thing.
20   policies she was alleged to have violated were Procedure            20       Q Okay. And so during the time -- you know,
21   602.037; Public Records Request Procedure, 102.008;                 21   when you were asked to approve Ms. Harrell's
22   Procedure 206.007, User Security for Information                    22   termination, would you have pulled up those policies and
23   Systems, and then time and attendance. Are those                    23   looked at them to verify yourself whether there were
24   policies that you are familiar with, Ms. Lynch?                     24   actual violations of those policies?
25      A    Yes. And something's happened now on Windows.               25       A I would have either pulled them up or spoken

114 W. 5th Avenue, Tallahassee, FL 32303                                                                         premier-reporting.com
Premier Reporting                                             (850) 894-0828                                 Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                        Page 10 of 30
Deposition of Lisa Lynch                                18-CA-77                                                           10 (34 - 37)
                                                               Page 34                                                         Page 35
 1   directly to Sarah Brus about it and have her discuss the             1   Harrell?
 2   policy.                                                              2      A Not that I recall.
 3      Q Okay. And understanding that these procedures                   3      Q And have you ever approved -- well, strike
 4   are Department of Corrections procedures and -- so Ms.               4   that.
 5   Harrell, as a Centurion employee working at Northwest                5         So by you forwarding the termination approval
 6   Florida Reception Center, she would have been required               6   request up to Ms. Love, is that essentially you -- your
 7   to comply with DOC policies?                                         7   way of approving the request that Ms. Brus sent to you?
 8      A Correct.                                                        8   I mean, stated differently, would you have forwarded the
 9      Q And that would be in addition to the employee                   9   request up to Ms. Love if you hadn't approved it
10   policies that Centurion has?                                        10   yourself?
11      A Correct.                                                       11      A Correct.
12      Q And are you familiar with, you know, the                       12      Q Okay. So by forwarding it up to Ms. Love, you
13   public records -- I mean, do you have to follow public              13   approved the request, based on the information Ms. Brus
14   records procedures with, you know, your employment?                 14   provided?
15      A Yes.                                                           15      A Correct.
16      Q Okay.                                                          16      Q Okay. And did Ms. Brus indicate to you as
17      A If I'm -- public records typically is going to                 17   relates to the request to terminate Ms. Harrell, did Ms.
18   be something that's coming specifically from the                    18   Brus indicate whether Ms. Harrell had submitted any
19   Department of Corrections.                                          19   complaints to her prior to the day that you first
20      Q Okay. But that's something that you, because                   20   received a request to terminate Ms. Harrell?
21   of your job, you have to be familiar with those -- with             21      A I don't recall.
22   that policy, is that fair?                                          22      Q And is that something that you would typically
23      A Correct.                                                       23   do in -- when being asked to approve a termination? Do
24      Q And did you ever speak with Lori Cook or Tara                  24   you ever inquire as to whether the particular employee
25   Johnson relating to the request to terminate Ms.                    25   had recently complained about anything regarding her
                                                               Page 36                                                         Page 37
 1   employment?                                                          1   that as relates to your review of a termination request?
 2          MS. PAGE: Form.                                               2         MS. PAGE: Form.
 3          THE WITNESS: Not necessarily.                                 3         THE WITNESS: Possibly.
 4   BY MR. FINNERTY:                                                     4   BY MR. FINNERTY:
 5      Q    Are you familiar with whistleblower laws in                  5      Q And do you know whether your legal department
 6   Florida?                                                             6   reviewed any of the information relating to the
 7      A Yes.                                                            7   termination request with Ms. Harrell prior to the
 8      Q    Okay. And is there anyone that you know of                   8   approval of her termination?
 9   that would do a review of a termination request to                   9      A I'm not aware.
10   determine if there could be an issue with potentially               10      Q And do you have -- have you received any
11   violating whistleblower laws?                                       11   training as relates to the policies that are Centurion
12          MS. PAGE: Form.                                              12   policies?
13          THE WITNESS: Yeah. Could you maybe be more                   13         MS. PAGE: Form.
14      specific on -- I didn't understand the question                  14         THE WITNESS: The Centurion policies?
15      exactly.                                                         15   BY MR. FINNERTY:
16   BY MR. FINNERTY:                                                    16      Q Yes, ma'am.
17      Q So as relates to Ms. Harrell, prior to the                     17      A Any specific policy you're referencing?
18   request to terminate her being approved, do you know                18      Q No. I mean, they're -- let me ask it this
19   whether anyone reviewed the information surrounding Ms.             19   way, there's -- Centurion has an employee manual, for
20   Harrell's termination to determine whether terminating              20   instance.
21   her could potentially violate whistleblower laws?                   21      A Correct.
22          MS. PAGE: Form.                                              22      Q Okay. And you're familiar with that, I would
23          THE WITNESS: No, I'm not aware.                              23   assume?
24   BY MR. FINNERTY:                                                    24      A Correct.
25      Q    And that's something -- have you ever done                  25      Q And you are familiar with how, you know,

114 W. 5th Avenue, Tallahassee, FL 32303                                                                        premier-reporting.com
Premier Reporting                                             (850) 894-0828                                Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                        Page 11 of 30
Deposition of Lisa Lynch                                18-CA-77                                                                   11 (38 - 41)
                                                               Page 38                                                                 Page 39
 1   complaints should be handled and investigated?                       1   happened, right?
 2      A     Correct.                                                    2        MS. PAGE: Form.
 3      Q     Okay. And Ms. Brus, would she also be                       3        THE WITNESS: There would have been supporting
 4   familiar with, you know, the Centurion policies and how              4     documentation especially on the time and
 5   to investigate and handle complaints?                                5     attendance, and -- I'm sorry. Again, the form is
 6      A Yes.                                                            6     not pulled up for me, so I don't remember the
 7      Q So do you know whether anyone had told you                      7     exacts on it. So on the narcotic count and
 8   that Ms. Harrell had submitted written complaints prior              8     everything that would have been provided,
 9   to --                                                                9     supported, from a clinical leadership personnel,
10      A No.                                                            10     and then supported so that it was authorized, you
11      Q Okay. Is that something you would expect Ms.                   11     know, through Sarah -- not authorized. That's not
12   Brus to inform you of?                                              12     the right word. They would have verified the
13      A Yes.                                                           13     infraction and that would have been supported and
14      Q     And is that something you would expect Ms.                 14     given to Sarah.
15   Brus to provide in her termination request?                         15        MS. PAGE: Brian, do you mind if we just take
16      A     Depends on the infractions that took place. I              16     a minute and let Lisa pull up the document?
17   mean, there were supporting documents on the infractions            17        MR. FINNERTY: Sure. Sure.
18   that they listed on her termination.                                18        MS. PAGE: Lisa, why don't you see if you can
19      Q     And what supporting documents are you                      19     find those documents.
20   referring to? The counseling form, is that one?                     20        THE WITNESS: It's allowing me to have the
21           MS. PAGE: Form.                                             21     involuntary termination, but not the actual
22           THE WITNESS: Yes, the counseling documents.                 22     termination document. So it may take me just a
23   BY MR. FINNERTY:                                                    23     minute to find that.
24      Q     But you had no way to know whether what's                  24        (Discussion off the record.)
25   being alleged in those counseling documents actually                25        THE WITNESS: Okay. I have 8 open now.
                                                               Page 40                                                                 Page 41
 1   BY MR. FINNERTY:                                                     1          THE WITNESS: Okay. From 2018, I'll have to
 2      Q So you were talking about documentation to                      2      archive. So it could take a bit to do that. Ms.
 3   support what was actually alleged in this termination                3      Page? Okay. Everyone is frozen again.
 4   counseling form. So you would expect that DC4-718E                   4          (Discussion off the record.)
 5   dated 4-14-18, you would have expected that to have been             5   BY MR. FINNERTY:
 6   included with the termination approval request?                      6      Q So is there a way that you could search your
 7      A Yes, if that is the actual count form.                          7   emails to see exactly what would have been provided to
 8      Q If that's the actual what? I'm sorry.                           8   you on April 20th, 2018?
 9      A The count form. I don't know the form just by                   9      A I can. Ms. Page, is that something you would
10   the label they have on it here.                                     10   have that would be --
11      Q So let me ask you this: Do you have a way --                   11          MS. PAGE: I have --
12   so if we were -- so like Exhibit 6, that email chain                12          MR. FINNERTY: And I'll represent she provided
13   that we were talking about, do you have a way of                    13      documents that, you know, appear to be what was --
14   searching your emails and going back and seeing, you                14      what had been provided, but, you know, I just can't
15   know, what actually would have been sent to you?                    15      tell from the actual email chain we went through
16      A Yes.                                                           16      what exactly was provided. And I have no reason to
17      Q Can you go back to that date? Do you mind                      17      suspect that what Ms. Page sent wasn't exactly what
18   doing that? It would be easier than just speculating as             18      was provided, but, you know, I think just to know
19   to what would have been or what wouldn't have been                  19      for certain -- because you know, it doesn't, like,
20   provided.                                                           20      list the attachment. So we have no way of
21          MS. PAGE: Brian, I think it was produced to                  21      verifying it. And, again, I'm not accusing Ms.
22      you on the 28th.                                                 22      Page or her firm of --
23          MR. FINNERTY: And I think you're right. I                    23          MS. PAGE: I'm happy to provide you the
24      think the best way to know exactly what she was                  24      document in native form, Brian, if you want that,
25      given would be to look at the email.                             25      but I mean -- I think, you know, we've produced the

114 W. 5th Avenue, Tallahassee, FL 32303                                                                        premier-reporting.com
Premier Reporting                                             (850) 894-0828                                Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                        Page 12 of 30
Deposition of Lisa Lynch                                18-CA-77                                                           12 (42 - 45)
                                                               Page 42                                                         Page 43
 1       attachment. I see what you're saying. It doesn't                 1       Q So, in this case, they would have sent -- Ms.
 2       say attachments. It says subject, but I'm happy to               2   Brus would have sent you a copy of this final warning
 3       produce that in native, but I don't --                           3   for Ms. Harrell dated April 9th, 2018?
 4           MR. FINNERTY: Yeah, if you can do that. It                   4       A Yes.
 5       doesn't have to be right now. I'll move on and                   5       Q Okay. And then so this is regarding an
 6       just, you know, just assume that everything that                 6   alleged violation of Chapter 33-208.002, subparagraph
 7       was provided is what you sent me, which I have no                7   26. Are you familiar with that policy or that rule?
 8       reason to assume otherwise.                                      8       A Yes.
 9   BY MR. FINNERTY:                                                     9       Q Okay. And just for your reference, that is
10       Q All right. So, Ms. Lynch, based on the                        10   Exhibit 16.
11   documents that have been provided to us, it appears that            11       A Yes, I have it.
12   the involuntary termination report, the termination                 12       Q So you just reviewed Exhibit 9. And what's
13   counseling form, which is Exhibit 7 and 8 we were just              13   alleged, and I'll represent simply an inmate came into
14   looking at, were provided to you. And then if you could             14   Ms. Harrell's office to empty her trash and she was seen
15   look at Exhibit 9.                                                  15   on video -- the inmate was seen on video, but you don't
16       A Okay.                                                         16   have to take my word for it. I'll let you review that,
17       Q Okay. So do you recognize Exhibit 9?                          17   and then just let me know when you've reviewed the final
18       A In reviewing the -- for preparation I recall                  18   warning, Exhibit 9.
19   looking at this again. So that would have been part of              19       A Okay. I'm sorry. What is your request,
20   the attachment, as well, if I recall correctly.                     20   please?
21       Q I mean, it was your customary practice and                    21       Q I just wanted you to review Exhibit 9, just so
22   procedure in 2018 that, you know, if you're requesting              22   I could ask you a question or two about it.
23   to terminate an employee, that you provide any prior                23       A And I apologize, but again, now when I go back
24   counseling, is that fair enough?                                    24   to something that I've opened, it's not letting me open
25       A Yeah.                                                         25   it a second time. Okay. Is this the one that
                                                               Page 44                                                         Page 45
 1   references her with an inmate and she's out of view? Is              1          MR. FINNERTY: Sure. All right. And I'm also
 2   that correct, or can you tell me what --                             2      having trouble trying to get those documents on my
 3      Q Yeah. I mean, that's part of what's alleged                     3      laptop.
 4   in here. It says that on 3-28-18, review of camera                   4   BY MR. FINNERTY:
 5   footage indicates an inmate orderly entered Ms.                      5      Q So while you have that document up, just take
 6   Harrell's office without a security escort, and picked               6   a look at it, Exhibit 9, and then -- and the question's
 7   up her trash can. They engaged in a conversation for                 7   going to be, do you see anything -- and we're back on
 8   approximately 30 seconds before he exited the doorway.               8   the record, right? So the question is, do you see
 9   He came back in a minute later, returned the trash can,              9   anything in Exhibit 9 that would constitute a violation
10   and then moved to the right side of the office out of               10   of Paragraph 26 of Rule 33-208.002, subparagraph 26,
11   the view of the camera. Ms. Harrell was observed                    11   which is Exhibit 16?
12   talking to the inmate while looking in his direction. I             12          MS. PAGE: I'm going to object. Calls for
13   think the whole incident lasted two to three minutes.               13      speculation.
14          So, based on that, and I understand you're not               14          THE WITNESS: I will now have to see if it
15   able to pull it back up, but based on what I've told you            15      lets me switch over to the other document to -- at
16   and based on your prior review of this document, do you             16      the 26 -- line 26 of the code.
17   see anything that -- is there anything referenced in                17   BY MR. FINNERTY:
18   this final warning --                                               18      Q So the easiest thing -- line 26 is a lot
19          COURT REPORTER: Hold on. She just dropped                    19   easier. Paragraph 26 is a lot easier to read to you
20      off again.                                                       20   than the final warning. So stay on the final warning,
21          (Discussion off the record.)                                 21   Exhibit 9, and I'll read Paragraph 26 of Exhibit 16,
22          THE WITNESS: And I now have the document                     22   Rule 33-208.002 states that employee shall maintain a
23      open, of No. 9. I will have to ask you to repeat                 23   professional relationship with all persons in the
24      the question, though, that we were addressing prior              24   custody or under supervision of the Department, their
25      to.                                                              25   immediate family or visitors. No personal or business
114 W. 5th Avenue, Tallahassee, FL 32303                                                                        premier-reporting.com
Premier Reporting                                             (850) 894-0828                                Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                        Page 13 of 30
Deposition of Lisa Lynch                                18-CA-77                                                                  13 (46 - 49)
                                                               Page 46                                                                 Page 47
 1   relationships are permitted. Marriage between employees              1   to late arrivals or public records violations; do you
 2   and inmates is not permitted. So based on what's                     2   agree with that?
 3   described in Exhibit 9, did Ms. Harrell violate                      3       A Yes, based on how it's written.
 4   Paragraph 26 of Rule 33-208.002?                                     4       Q Right. And so the very bottom of page one of
 5          MS. PAGE: Form; calls for speculation.                        5   Exhibit 9, it does say dates of previous counseling and
 6          THE WITNESS: Yes. I don't know -- I wouldn't                  6   it references a verbal counseling on 12-13-17 for time
 7      be able to answer why that was referenced on there.               7   and attendance.
 8   BY MR. FINNERTY:                                                     8       A Okay.
 9      Q       Okay. I mean, Ms. Harrell wasn't accused of               9       Q But there's no specific counseling in this
10   having an unprofessional relationship with an inmate,               10   final warning related to time and attendance or public
11   was she?                                                            11   records; fair?
12          MS. PAGE: Form; calls for speculation.                       12          MS. PAGE: Form.
13          THE WITNESS: Yeah, I don't have the answer to                13   BY MR. FINNERTY:
14      that.                                                            14       Q And you've already answered that. We can move
15   BY MR. FINNERTY:                                                    15   on. So Exhibit 10, if you'd take a look at that.
16      Q       All right. So now we'll look at exhibit --               16       A Okay.
17   no, let's stay on Exhibit 9. So Exhibit 9, again, it                17       Q So do you recognize this document?
18   says that it was -- this final warning was presented to             18       A Just from my review, yes.
19   Ms. Harrell by her supervisor, Lori Cook and her                    19       Q Okay. And, again, this would have been, you
20   manager, Tara Johnson, HSA. Is that your -- do you have             20   know, when a request to approve the termination of an
21   any reason to dispute that that's who would have                    21   employee is sent up to you by Ms. Brus, she typically
22   presented this final warning to Ms. Harrell?                        22   would include prior counseling, correct?
23      A No.                                                            23       A Yes.
24      Q       And this Exhibit 9, it only deals with the               24       Q And that would include verbal counseling?
25   Chapter 33-208.002 issue, correct? There's no reference             25       A Yes.
                                                               Page 48                                                                 Page 49
 1      Q And so this particular document, it's the date                  1      Q    At what point does tardiness become such an
 2   of counseling is 12-13-2017 and it references three                  2   issue that it warrants termination?
 3   dates that Ms. Harrell was late to her 8:00 a.m. shift.              3      A    That would be based on the -- it could be
 4   Have you ever seen a verbal counseling where the                     4   site-specific due to the business needs. So there may
 5   employee is receiving a verbal counseling form for only              5   be some, you know, something specific at each facility
 6   being late to work three days?                                       6   based on their mission on how they measure that.
 7      A Probably.                                                       7      Q    So are different sites given leeway in how
 8      Q Is that unusual for an employee to be --                        8   they enforce the time and attendance policy?
 9      A No.                                                             9      A Yes.
10      Q Not unusual?                                                   10      Q    And is there a policy that would require that
11      A Uh-uh.                                                         11   time and attendance policies be applied equally to
12      Q And have you ever approved the termination of                  12   everyone? In other words, you not give special
13   an employee solely because of tardiness issues?                     13   treatment to one employee over another? I mean, policy
14      A Yes.                                                           14   should be applied to everyone equally; would you agree?
15      Q You have? Do you know how many times that                      15          MS. PAGE: Form.
16   particular employee would have been tardy to work?                  16          THE WITNESS: At each location, yes.
17         MS. PAGE: Form; calls for speculation.                        17   BY MR. FINNERTY:
18         THE WITNESS: No.                                              18      Q    But there may be variations between different
19   BY MR. FINNERTY:                                                    19   locations?
20      Q Would it have been a lot or a hundred times or                 20      A Yes.
21   more?                                                               21      Q    And so this verbal counseling form on the
22         MS. PAGE: Form.                                               22   second page, it lists two follow-up dates of
23         THE WITNESS: I wouldn't be able to answer                     23   December 27th, 2017 and January 10, 2018. Do you know
24      that question.                                                   24   whether follow-ups occurred on those dates?
25   BY MR. FINNERTY:                                                    25      A    I do not.

114 W. 5th Avenue, Tallahassee, FL 32303                                                                         premier-reporting.com
Premier Reporting                                             (850) 894-0828                                 Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                        Page 14 of 30
Deposition of Lisa Lynch                                18-CA-77                                                                  14 (50 - 53)
                                                               Page 50                                                                  Page 51
 1      Q And do you know whether Ms. Harrell ever had a                  1   information that could be included in the email that
 2   start time other than 8:00 a.m.?                                     2   would constitute a policy violation, but, I mean, for
 3          MS. PAGE: Form.                                               3   instance, if Ms. Harrell sent an email from her work
 4          THE WITNESS: I'm not familiar with her                        4   account to her personal account saying, reminder, I work
 5      specific schedule.                                                5   tomorrow at 10:00 a.m. I mean, would that be a policy
 6   BY MR. FINNERTY:                                                     6   violation?
 7      Q So now let's look at Exhibit 11. Do you have                    7      A It would not be considered as serious of an
 8   that, Ms. Lynch?                                                     8   infraction, depending on the nature and content of the
 9      A Oh, yes.                                                        9   email.
10      Q Have you seen this document before?                            10      Q So is there -- are you aware of a specific
11      A Yes.                                                           11   policy that would say that it's prohibited for an
12      Q And is this something that would have been                     12   employee to send an email from their work account to
13   provided along with the other information, the other                13   their personal account?
14   documentation that was sent to you seeking approval to              14      A I'm not aware of the exact verbiage of the
15   terminate Ms. Harrell?                                              15   policy. I would have to reference that.
16      A Possibly.                                                      16      Q But you can confirm that there was a policy in
17      Q Is it against Centurion policy for an employee                 17   2018 that prohibited, no matter what the email said,
18   to send an email from their Centurion email account to              18   prohibited an email from being sent from a work account
19   their personal account? Is that a policy violation?                 19   to a personal account?
20      A Yes.                                                           20      A It would have been more of a compliance issue
21      Q And is that -- why is that against policy?                     21   with HIPAA and protected health information going
22      A Because of the confidential information,                       22   outside of the company.
23   private health information and HIPAA regarding our                  23      Q But if there was no health information in the
24   patients, going outside the server of Centurion.                    24   email, you know -- because I understand what you're
25      Q And I understand that there may be certain                     25   saying. You know, there's certain information that
                                                               Page 52                                                                  Page 53
 1   shouldn't be sent outside of the Centurion network, but              1      A   Would that be the violation?
 2   what -- you know, like, my example, if it was simply an              2      Q   Would it be a violation to say, reminder to
 3   email saying, you know, reminder to self, I'll work                  3   self, I'm working at 10:00?
 4   tomorrow at 10:00. I mean, to your knowledge, would                  4      A   Again, that would not be something I could
 5   that be a violation of any Centurion policy as of early              5   answer right now. That's speculating. I would have to
 6   2018?                                                                6   look at the policy.
 7      A Again, that would be -- it would depend on the                  7      Q   And all I'm trying to get to is, I understand
 8   nature -- I mean, the content of the email. That would               8   there's certain things that, you know, shouldn't be sent
 9   have probably been -- I'm sorry?                                     9   outside of work, and I understand where, you know -- how
10      Q Just using my example of, you know, reminder                   10   you're answering that question, but, you know, I'm just
11   to self, I'm working tomorrow at 10:00, would that be a             11   trying to ask, you know, is it absolutely prohibited to
12   violation of policy?                                                12   send an email to yourself, irrespective of what may be
13      A I wouldn't be able to answer that question.                    13   in the email? And if you need to look at a policy, or
14      Q Okay. And if it is, it's not a policy you                      14   if you can't answer that, that's all we can ask, that's
15   could quote to me or tell me as you sit here today?                 15   fair enough.
16      A I would have to reference the policy, yes.                     16      A   Okay.
17      Q Okay. So is it fair to say that there may or                   17      Q   And I accept that. Not a problem. So you
18   may not have been a policy violation as of December --              18   were provided with this list of 19 emails that Ms.
19   or early 2018?                                                      19   Harrell apparently -- or allegedly sent to herself.
20          MS. PAGE: Form.                                              20   Were you provided copies of any of these 19 emails
21          THE WITNESS: Well the -- you're referencing                  21   referenced in this?
22      what you stated, the content of the email would be?              22      A   I don't recall.
23      Is that what you're asking?                                      23      Q   Okay. Would you expect for that to be -- if,
24   BY MR. FINNERTY:                                                    24   you know, if there -- if sending these emails was one of
25      Q Yes, ma'am.                                                    25   the reasons that Ms. Harrell's supervisors wanted her

114 W. 5th Avenue, Tallahassee, FL 32303                                                                         premier-reporting.com
Premier Reporting                                             (850) 894-0828                                 Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                        Page 15 of 30
Deposition of Lisa Lynch                                18-CA-77                                                                15 (54 - 57)
                                                               Page 54                                                                 Page 55
 1   terminated, would you expect for those actual emails to              1          MS. PAGE: Form.
 2   be sent to you?                                                      2   BY MR. FINNERTY:
 3       A They -- or at least available. I would rely                    3      Q    Have you ever had any issues with Ms. Brus or
 4   on -- if they said they had 19 emails, I would rely on               4   her work performance?
 5   that.                                                                5          THE WITNESS: No.
 6       Q And if you got that, you know, receipt, this                   6          MS. PAGE: Form.
 7   list of 19 emails, would you have said, well, Ms. Brus,              7   BY MR. FINNERTY:
 8   can you -- do you have them? Can I see them? Is that                 8      Q    And, Ms. Brus, you know, in addition to being
 9   something you would have done?                                       9   involved in sending you this request to terminate Ms.
10           MS. PAGE: Form.                                             10   Harrell, do you know whether she was involved in
11           THE WITNESS: That would have confirmed that                 11   investigating any complaints that Ms. Harrell herself
12       they had -- that she did have them.                             12   may have made prior to Ms. Harrell's termination?
13   BY MR. FINNERTY:                                                    13      A   I don't know what she was involved in, but if
14       Q Okay.                                                         14   there was an investigation regarding those complaints,
15       A I may not go through all of them, but, you                    15   she would have been involved.
16   know, it's her charge to do that.                                   16      Q    And would you have expected Ms. Harrell to
17       Q Fair enough. I mean, would you agree that you                 17   inform you of complaints submitted by Ms. Harrell prior
18   relied on Ms. Brus to provide you with accurate                     18   to her termination?
19   information and to do her preliminary investigation                 19      A   Not necessarily.
20   before she sent a termination request up the chain to               20      Q    Okay. And do you know whether, prior to her
21   you?                                                                21   termination, do you know whether Ms. Harrell had
22       A Yes.                                                          22   submitted complaints against Lori Cook? Do you have any
23       Q And you had no reason to dispute that Ms. Brus                23   way of knowing that?
24   did her job, correct?                                               24      A   I do not. I don't recall.
25       A Correct.                                                      25      Q And do you know whether she submitted any
                                                               Page 56                                                                 Page 57
 1   complaints regarding Tara Johnson?                                   1   that something you would have looked into?
 2      A Okay. I do not recall.                                          2      A Yes.
 3      Q Okay. And if Ms. Harrell had recently                           3      Q And so -- well, strike that.
 4   submitted complaints against the two people that issued              4          So just looking at number one on this list of
 5   the final warning and issued the termination, was that               5   emails, it says that Ms. Harrell allegedly sent her
 6   something you would want to know about?                              6   resume to her personal email account. I mean, sending a
 7          MS. PAGE: Form.                                               7   resume to yourself, is that a violation of policy that
 8          THE WITNESS: When it comes to the                             8   you know of?
 9      termination, the termination would have been                      9      A Again, I would not be able to confirm that
10      reviewed based on the infractions of the situations              10   without looking at the policy.
11      that were presented. So that's what I would be                   11      Q Okay. And is it fair to assume that you
12      looking as the review of the termination to                      12   just -- that you took Ms. Brus for her word when she,
13      determine if we should move forward with that.                   13   you know, sent this up to you, that she had done that
14   BY MR. FINNERTY:                                                    14   investigation?
15      Q Would you agree that it -- that determining                    15      A Yes, but I'd be looking at the whole picture.
16   whether the supervisors that are writing up these                   16   I want to add that, too, because look at number two.
17   allegations in the termination document and the final               17      Q Right. But have you ever seen that West Cook
18   warning document, wouldn't it be good to know whether               18   narc key incident complaint that's referenced there?
19   those supervisors had motive to retaliate?                          19      A I don't recall if I saw that at that time or
20          MS. PAGE: Form.                                              20   not.
21          THE WITNESS: I wouldn't have any reason to                   21      Q Well, so based on this, you can assume that
22      believe that they would be retaliating, unless it                22   Ms. Harrell had complained about Ms. Cook relative to
23      had been brought to my attention.                                23   the narc key incident, correct? That's something --
24   BY MR. FINNERTY:                                                    24   that's information that would have been available to
25      Q If it had been brought to your attention, is                   25   you?

114 W. 5th Avenue, Tallahassee, FL 32303                                                                             premier-reporting.com
Premier Reporting                                             (850) 894-0828                                     Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                        Page 16 of 30
Deposition of Lisa Lynch                                18-CA-77                                                                16 (58 - 61)
                                                               Page 58                                                               Page 59
 1          MS. PAGE: Form; calls for speculation.                        1   that inmates have to meet in order to be allowed to be
 2          THE WITNESS: Because there's not enough                       2   an orderly?
 3      identified on there to tell me whether there was                  3     A No.
 4      issues with the actual supervisors.                               4     Q    So we established that the initial email from
 5   BY MR. FINNERTY:                                                     5   Ms. Brus was sent to you on April 20th. Do you know
 6      Q And I agree, which is why, you know -- and I                    6   whether Ms. Harrell continued to work between April 20th
 7   think you've answered it, that you would expect that                 7   when that termination request was initially sent to you,
 8   that information be provided to you, correct? You know,              8   up though April 26th when it was eventually approved by
 9   if these supervisors are wanting to terminate an                     9   Ms. Love? Do you know whether Ms. Harrell continued
10   employee, it would be good to know whether the employee             10   working?
11   they're trying to terminate had recently complained                 11     A    I don't know.
12   about them, correct?                                                12     Q    Would it be surprising to you if she was
13          MS. PAGE: Form.                                              13   allowed to continue to work, even after her supervisors
14          THE WITNESS: I'm going to rely on the HR                     14   wanted her terminated?
15      business partners to provide me that information.                15         MS. PAGE: Form.
16   BY MR. FINNERTY:                                                    16         THE WITNESS: It wouldn't be surprising if
17      Q    Okay. Fair enough. Do you know whether there                17     someone continued to work while they were
18   was a specific policy in place in 2018 that would have              18     finalizing an investigation or waiting for a
19   prohibited an inmate orderly from emptying the trash can            19     request for a termination to be approved.
20   in Ms. Harrell's office?                                            20   BY MR. FINNERTY:
21      A    That would be a DOC policy.                                 21     Q    Would there have been a way for -- during that
22      Q    Okay.                                                       22   period of time when they were waiting on the final
23      A    So I would not -- you know, I would not know                23   approval to come down from Ms. Love, could Ms. Harrell's
24   that off the top of my head.                                        24   supervisors have suspended Ms. Harrell, for instance, or
25      Q    And are you familiar with the requirements                  25   putting -- put her on administrative leave or something?
                                                               Page 60                                                               Page 61
 1      A It is part of the disciplinary process if they                  1   suspended for a policy violation?
 2   wanted to do that, but, I don't know -- again, I don't               2      A I don't recall.
 3   know the specifics of why she continued to work, if she              3      Q So, based on the information you've been
 4   did or if she was suspended. I don't recall that                     4   provided, as relates to the alleged late arrival issue
 5   information. I'd have to look at it.                                 5   that Ms. Harrell had, would she have been -- you know,
 6      Q Sure, but there was procedures in place at                      6   assuming that the other issues weren't a problem, you
 7   that time where, you know, if there was a serious issue,             7   know, the public records issue and the narcotic
 8   they didn't want Ms. Harrell back, they could have had               8   accounting log issue or the, you know, issue with the
 9   her suspended or put on leave and not allowed to come                9   inmate emptying her trash, you know, ignore all those
10   back to work until the approval had come back --                    10   for just for the sake of this question, would Ms.
11      A There is a suspension process, yes.                            11   Harrell have been -- would you have approved the
12      Q And they could have done that?                                 12   termination of Ms. Harrell just for her late arrival
13      A Again, I don't know all the details around                     13   issues as documented in the forms that were provided to
14   that, on why they would have, you know, kept her                    14   you?
15   working.                                                            15          MS. PAGE: Form.
16      Q Okay. And do you know whether any time prior                   16          THE WITNESS: I would have to go back and look
17   to Ms. Harrell's termination on April 26th, do you know             17      at the occurrences again to see exactly what the
18   whether she had ever been demoted for alleged policy                18      details were on that.
19   violations?                                                         19   BY MR. FINNERTY:
20      A And what do you -- demoted? Is that the word                   20      Q Is there any, like, cut-off, just in your
21   you used?                                                           21   mind, that, you know, as to the number of late arrival
22      Q Yes, ma'am.                                                    22   that would, in your mind, constitute or warrant
23      A Okay. To my knowledge, she was an LPN and                      23   termination? And I know you've already said that it's,
24   there was no demotion, that I recall.                               24   you know, site specific and --
25      Q Do you know whether she had ever been                          25      A Right.

114 W. 5th Avenue, Tallahassee, FL 32303                                                                         premier-reporting.com
Premier Reporting                                             (850) 894-0828                                 Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                           Page 17 of 30
Deposition of Lisa Lynch                                18-CA-77                                                                    17 (62 - 65)
                                                               Page 62
                                                               Pa                                                                        Page 63
 1       Q So and you would just rely on what that site                   1   prior question about the rules -- at each site, the
 2   had done -- you would rely on her supervisors to make                2   rules should be applied equally to everyone. We can
 3   that determination, is that accurate?                                3   agree on that, right?
 4       A Correct.                                                       4       A Again, it depends on the nature of the mission
 5       Q Okay. And you wouldn't -- if it was                            5   at that site. It could be different.
 6   documented and you were satisfied with the                           6       Q Sure, but then everybody should be treated the
 7   documentation, you wouldn't refuse to approve a                      7   same is all I'm trying to get to.
 8   termination request for simply late arrivals if that's               8          MS. PAGE: Form; asked and answered.
 9   what the site wanted, or if that's what the supervisors              9   BY MR. FINNERTY:
10   wanted, is that fair?                                               10       Q Do you know whether Ms. Brus ever went out to
11       A If it was excessive nature, yes.                              11   the Northwest Florida Reception Center to investigate
12       Q But, you know, excessive, you can't really put                12   the allegations included in the request to terminate Ms.
13   a number on what would be excessive, can you?                       13   Harrell?
14       A I would have to look at the site specific,                    14       A I don't recall if she went out for that one or
15   what they do there at that site to determine.                       15   not.
16       Q So would you agree that if other employees had                16       Q Okay. And as it relates to final warning
17   50 late arrivals and they still weren't terminated, that            17   counseling, does that counseling have to be approved by
18   Ms. Harrell shouldn't be terminated if she only had 40,             18   anyone prior to it being presented to an employee?
19   is that fair?                                                       19       A It would be approved by the HR business
20          MS. PAGE: Form.                                              20   partner and the regional director for that area.
21          THE WITNESS: I wouldn't want to answer that                  21       Q And that's always been the policy at
22       question. That would, you know, be speculating.                 22   Centurion?
23       That's -- you know.                                             23       A Yes.
24   BY MR. FINNERTY:                                                    24       Q Do you know who those individuals would have
25       Q Yeah, but I think it just goes back to my                     25   been in 2018?
                                                               Page 64                                                                   Page 65
 1       A Well, Sarah Brus is the HR business partner.                   1   BY MR. FINNERTY:
 2       Q Okay.                                                          2      Q       Well, but assuming that there was video
 3       A I know we've had some changes since 2018, but                  3   footage available, would you want to see it?
 4   I'm thinking it was Kathy Douin, but I would have to                 4             MS. PAGE: Form.
 5   confirm that.                                                        5             THE WITNESS: Not in every case, no. Not for
 6       Q Well, Ms. Love gave those same two names so I                  6      me to see.
 7   think you're right. Do you know who was hired to                     7   BY MR. FINNERTY:
 8   replace Ms. Harrell after she was terminated?                        8      Q       Okay. How about -- would you expect Ms. Brus
 9       A No, I don't.                                                   9   to review all evidence that would either substantiate or
10       Q Have you ever been provided with copies of                    10   refute an allegation and a termination request?
11   video footage to support allegations in a termination               11      A       Not in all cases.
12   request?                                                            12      Q       Okay. And would it be fair to say that both
13          MS. PAGE: Form.                                              13   you and Ms. Brus rely on the accuracy and the veracity
14          THE WITNESS: In this termination request?                    14   of the allegations made against employees by their
15   BY MR. FINNERTY:                                                    15   supervisors?
16       Q I don't believe you were provided any video                   16      A       Are we still talking about reviewing video or
17   footage in this instance, but have you ever been for                17   just --
18   a --                                                                18      Q       No. No, we're not.
19      A No.                                                            19      A       Okay.
20       Q Never? If there were video footage that would                 20      Q       Just as relates to the, you know, the verbal
21   substantiate or refute allegations in a request to                  21   counseling and the final warning that were issued to Ms.
22   terminate, is that something you would want to see?                 22   Harrell by Lori Cook and Tara Johnson, I mean, would it
23          MS. PAGE: Form.                                              23   be fair to say that you and Ms. Brus relied on what was
24          THE WITNESS: That is something that may not                  24   represented in those counseling forms by Ms. Johnson and
25       be available to us, so.                                         25   Ms. Cook?

114 W. 5th Avenue, Tallahassee, FL 32303                                                                            premier-reporting.com
Premier Reporting                                             (850) 894-0828                                    Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                        Page 18 of 30
Deposition of Lisa Lynch                                18-CA-77                                                                  18 (66 - 69)
                                                               Page 66                                                                 Page 67
 1       A That and the confirmation or it be validated                   1   deviate from that depending on, you know, the severity
 2   by the regional director.                                            2   of it? Yes. As with any counseling.
 3       Q Which would have been --                                       3      Q    If there's a particular issue that a
 4       A When we get to that level of a final warning                   4   supervisor feels that an employee is having, do you
 5   or termination, the regional director would be involved              5   expect the supervisor to take every opportunity to try
 6   in that.                                                             6   to address that issue, to try to correct that issue?
 7       Q That was Ms. Douin?                                            7      A Yes.
 8       A Correct.                                                       8      Q    So as relates to the final warning counseling,
 9       Q Okay. So do you know whether Ms. Douin, in                     9   that only references the issue with the inmate coming in
10   fact, approved the final warning that was issued to Ms.             10   and emptying Ms. Harrell's trash, do you know why there
11   Harrell?                                                            11   was no reference in that final warning to Ms. Harrell's
12       A I do not.                                                     12   alleged issues with late arrivals? Do you know why that
13       Q And so for a verbal or written warning, is                    13   wouldn't have been included in that counseling form?
14   there any -- does anyone have to approve those other                14      A   No, I don't.
15   than just supervisors issuing that counseling?                      15          MS. PAGE: Form.
16       A In a verbal counseling, not necessarily. When                 16   BY MR. FINNERTY:
17   it gets to the level of written, then the HR business               17      Q    And if there was an issue with late arrivals
18   partner is involved and would also have the regional                18   at that time, would you expect that that be at least
19   director involved in that, as well.                                 19   referenced or mentioned in the final warning?
20       Q And as relates to late arrivals, is it a                      20          MS. PAGE: Form.
21   policy that you first start with a written -- or a                  21          THE WITNESS: No.
22   verbal counseling and then go to written and then go to             22   BY MR. FINNERTY:
23   final, and then, if necessary, go to termination? Do                23      Q    You wouldn't? Why wouldn't you expect that to
24   you usually follow those steps?                                     24   be -- a late arrival issue to be referenced in a final
25       A For attendance, typically, yes. Would we                      25   warning? Why wouldn't that need to be in there?
                                                               Page 68                                                                 Page 69
 1      A From what I can see, they're addressing the                     1      Q Do you think that Ms. Cook and Ms. Johnson may
 2   one issue about the safety issue of that employee.                   2   have been holding onto the issue about the late arrivals
 3      Q Sure, but then when you look at the                             3   and the emails to include it in the termination to try
 4   termination form, it references dates when Ms. Harrell               4   to beef it up, to try to help their chances of getting
 5   was allegedly late to work that well precedes -- go way              5   Ms. Harrell fired?
 6   back before the date of the final warning issued on                  6      A I wouldn't be able to answer that question.
 7   April 9th. So why wouldn't those have been mentioned in              7          MS. PAGE: Calls for speculation.
 8   the final warning?                                                   8   BY MR. FINNERTY:
 9      A I wouldn't be able to answer why they didn't                    9      Q Would you agree that if there's an issue with
10   do that.                                                            10   an employee that it should be addressed as often as
11      Q Do you feel that that should have been                         11   possible?
12   addressed?                                                          12          MS. PAGE: Form; calls for speculation.
13          MS. PAGE: Form.                                              13          THE WITNESS: Yes, but, you know, as far as --
14          THE WITNESS: In that particular document, not                14      I think that it is speculation because I can't
15      necessarily.                                                     15      answer for why they did not address that.
16   BY MR. FINNERTY:                                                    16   BY MR. FINNERTY:
17      Q And how about the allegation about Ms. Harrell                 17      Q All right. So let's take a look at -- and I
18   sending emails to herself? Do you know why that wasn't              18   know I've probably asked this already, but just to be
19   addressed in the final warning?                                     19   clear, you're not familiar with the narcotic accounting
20      A I don't -- I wouldn't know.                                    20   logs?
21      Q Would you expect that to be addressed in the                   21      A I'm familiar with them.
22   final warning?                                                      22      Q Have you ever seen one?
23      A You're -- you know, again, that's something                    23      A Yes.
24   that I wouldn't be able to answer as far as what was                24      Q Okay. And -- but that wasn't provided to you
25   being addressed in one warning.                                     25   in the information that was sent relative to Ms. Harrell

114 W. 5th Avenue, Tallahassee, FL 32303                                                                          premier-reporting.com
Premier Reporting                                             (850) 894-0828                                  Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                        Page 19 of 30
Deposition of Lisa Lynch                                18-CA-77                                                           19 (70 - 73)
                                                               Page 70                                                          Page 71
 1   and the request to have her terminated?                              1       Q So this is an email sent by Tara Johnson on
 2      A I would have to look at the original -- you                     2   April 3rd, 2018 to -- I'll represent to you -- I think
 3   know, the documentation that was sent. I couldn't tell               3   it was basically all staff.
 4   you right now if it was actually part of it or not.                  4       A Okay.
 5      Q Okay. So you take a look at Exhibit 13.                         5       Q All security staff at the Northwest Florida
 6      A Got it.                                                         6   Reception Center. I could be wrong, but Ms. Harrell is
 7      Q So just by looking at that, is that something                   7   one of the people that received this email.
 8   that you recall being sent to you?                                   8       A Okay.
 9      A It could have been. I don't -- again, I don't                   9       Q And if you look on the first page up under
10   recall all of the attachments.                                      10   good afternoon, it says there are a few items that will
11      Q Okay. And would you expect that if the                         11   be discussed at the next staff meeting, but I would like
12   ultimate reason for wanting Ms. Harrell terminated was              12   to bring some things to everyone's attention
13   relating to her alleged failure to fill out this form,              13   immediately. Going forward, be advised of the
14   you would expect that to be provided to you when the                14   following. And then under number five it says, if your
15   request to approve the termination of Ms. Harrell was               15   trash needs to taken out, set your trash can in the
16   sent?                                                               16   hallway. Orderlies are not permitted to enter any
17      A Or at least available if we needed to review.                  17   office at any time to pick up a trash can unless
18      Q And you don't -- you can't recall if that was                  18   accompanied by a security staff member.
19   actually sent to you, though?                                       19          Now, would you agree that if this was a policy
20      A I don't.                                                       20   that going forward was not initiated until April 3rd,
21      Q Fair enough. And I understand it was a while                   21   2018, that Ms. Harrell should not rightfully have been
22   back. So take a look at Exhibit 17.                                 22   written up and issued a final warning for something that
23      A Seventeen?                                                     23   allegedly happened on March 28th? Can you agree with
24      Q Yes, ma'am.                                                    24   that?
25      A Okay.                                                          25          MS. PAGE: Form; calls for speculation.
                                                               Page 72                                                          Page 73
 1          THE WITNESS: Yeah, what I don't know is what                  1   policy that didn't exist -- for violating a policy that
 2      had been communicated with them prior to this. So                 2   didn't exist? I mean, we can agree on that, right?
 3      I wouldn't be able to answer that.                                3          MS. PAGE: Form.
 4   BY MR. FINNERTY:                                                     4          THE WITNESS: I wouldn't be able to answer
 5      Q Well how else can you read the, going forward                   5      that based on -- just on that information.
 6   be advised of the following? How else can you interpret              6   BY MR. FINNERTY:
 7   that?                                                                7      Q You can't answer a question as to whether
 8          MS. PAGE: Form; calls for speculation.                        8   somebody should be written up for a policy that doesn't
 9          THE WITNESS: Yes, because this doesn't tell                   9   exist, for violating a --
10      me if this hasn't been addressed before or not.                  10      A But I don't know that it didn't exist. So
11   BY MR. FINNERTY:                                                    11   you're asking --
12      Q But you can --                                                 12      Q I'm just -- hypothetical. I mean, employees
13      A The reiterating of previous directive.                         13   shouldn't be counseled for violating policies that don't
14      Q But you can assume, based on the going forward                 14   exist? I mean, can we agree on that?
15   language, that this is something that is going -- is a              15      A No, I would agree with that. Okay.
16   policy going forward?                                               16      Q That's all I --
17      A That doesn't confirm -- doesn't confirm that                   17      A Okay. Because we don't know that -- I mean,
18   to me.                                                              18   you know, being alone in an office with an orderly would
19      Q Can we just --                                                 19   be a violation. So they -- that's something they're
20      A There are times we say things just over and                    20   already familiar with.
21   over again, you know, so.                                           21      Q And what are you basing that statement on? It
22      Q Yeah. Sure. Sure. Well, would you agree                        22   would be a violation of what?
23   that if that was not a policy as of 3-28, when the                  23      A Of the policies that we have for their safety.
24   alleged incident happened, that Ms. Harrell, you know,              24      Q Can you reference a specific policy?
25   shouldn't have been written up and counseled for a                  25      A I couldn't tell you the number. It's a DOC

114 W. 5th Avenue, Tallahassee, FL 32303                                                                        premier-reporting.com
Premier Reporting                                             (850) 894-0828                                Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                        Page 20 of 30
Deposition of Lisa Lynch                                18-CA-77                                                                   20 (74 - 77)
                                                               Page 74                                                                  Page 75
 1   policy.                                                              1   provided with copies of the various policies she was
 2       Q If there were a policy, do you know why it                     2   alleged to have violated?
 3   would not have been referenced in the final warning?                 3      A    I would not know. There were trainings,
 4   Why not reference that particular policy?                            4   however, that would have -- giving her some of that, the
 5       A I wouldn't be able to answer that question why                 5   directives regarding those issues.
 6   they didn't -- you know, because it could have been part             6      Q    All right. So let's take a look at Exhibit
 7   of that. I'd have to look at it.                                     7   20. You got it?
 8       Q Could have been part of the 33 --                              8      A    I do.
 9       A Yeah, I'd have to look at that.                                9      Q    Okay. So this is an email from Tara Johnson
10       Q Okay. Well --                                                 10   to Virginia Harrell, cc'ing Lori Cook, and the date of
11       A But we were talking about a trash can. So I                   11   this email is April 17th, 2018. And it says, good
12   can't answer -- I don't have specifics about how to put             12   morning, I spoke to Ms. Douin about your request for
13   a trash can in a hallway.                                           13   overtime. You've being approved for a maximum of eight
14       Q So when counseling forms are written up and                   14   hours of overtime.
15   presented to employees, does it require that the                    15          So would you expect that if Ms. Harrell was
16   particular policy that the employee is being alleged of             16   alleged -- you know, the final straw, if you will, that
17   violating, are you supposed to reference that policy in             17   led to her termination was the alleged incident relating
18   the counseling form?                                                18   to her failure to count narcotics and fill out the
19       A You know, there's always other things that                    19   narcotic form when she worked on 4-14, do you know why
20   could have been addressed in a counseling that, you                 20   three days later if she had already committed a
21   know, maybe was not picked up on that. So, yes, it                  21   terminable offense, why Tara Johnson is approving extra
22   would be nice to have that.                                         22   overtime hours, which had already been approved by Ms.
23       Q But it's not required?                                        23   Douin, do you know why that would happen?
24       A No.                                                           24      A    I would not know.
25       Q Do you know whether Ms. Harrell had ever been                 25          MS. PAGE: Form.
                                                               Page 76                                                                  Page 77
 1   BY MR. FINNERTY:                                                     1   Harrell of being on a manhunt because she's submitting
 2       Q Would you expect an employee to be given                       2   complaints about, for instance, employees having sex
 3   approval to work overtime if they had just committed a               3   with inmates?
 4   terminable offense three days prior?                                 4         MS. PAGE: Form.
 5       A I wouldn't be able to answer that question.                    5   BY MR. FINNERTY:
 6       Q Does it appear a little odd to you?                            6      Q I mean, do you think that's appropriate for
 7          MS. PAGE: Form.                                               7   Ms. Brus to be accusing Ms. Harrell of being on a
 8          THE WITNESS: You're asking for an opinion.                    8   manhunt for complaining that --
 9   BY MR. FINNERTY:                                                     9      A I don't know that she's accusing her of being
10       Q Let's take a look at Exhibit 21. Do you know                  10   on a manhunt. Do I think this was appropriate to put in
11   whether there's a policy that would prohibit a Centurion            11   writing? No.
12   employee, like Ms. Harrell, from viewing video footage              12      Q Okay. Well, she may not be accusing, she's
13   if it pertained to a complaint that was either made                 13   thinking. Is anyone thinking she's on a manhunt. So it
14   against them or a complaint they were lodging against               14   sounds like Ms. Brus -- it sounds like she isn't really
15   someone else? Do you know whether they're allowed to                15   in Ms. Harrell's corner.
16   request and view video footage?                                     16         MS. PAGE: Form.
17       A Typically that decision is made at the site                   17         THE WITNESS: This is the first I've seen of
18   level with the client.                                              18      this, so I would not be able to, you know, comment
19       Q Sure. Fair enough. Okay. So let's take a                      19      any further without speaking to Ms. Brus about it.
20   look at the bottom -- Exhibit 21, bottom of page five.              20   BY MR. FINNERTY:
21   There's an email from Sarah Brus to Tara Johnson                    21      Q Does it make you doubt whether Ms. Brus
22   Kathleen Douin and Lisa Barton. It says, with all of                22   properly investigated Ms. Harrell's complaints?
23   these issues Ms. Harrell is suddenly bringing up, is                23      A No, I don't think this one email would be
24   anyone else thinking she's on a manhunt.                            24   something that would negate an entire investigation.
25          What do you think about Ms. Brus accusing Ms.                25      Q So are there particular procedures that are in

114 W. 5th Avenue, Tallahassee, FL 32303                                                                          premier-reporting.com
Premier Reporting                                             (850) 894-0828                                  Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                        Page 21 of 30
Deposition of Lisa Lynch                                18-CA-77                                                                   21 (78 - 81)
                                                               Page 78                                                                  Page 79
 1   place, or that were in place back in 2017 and 2018, that             1   BY MR. FINNERTY:
 2   dealt with how a complaint by an employee should be                  2      Q    Absolutely. I could tell you absolutely,
 3   handled? Are there particular policies relating to                   3   without a doubt. I mean, I can show you documents where
 4   that?                                                                4   Ms. Harrell complained about Lori Cook and the first
 5       A Yes, we do have processes that we go through                   5   thing that happened was Lori Cook was provided a copy of
 6   to an extent.                                                        6   the actual complaint. I mean, like, that day.
 7       Q So, for instance, if, you know, one of the                     7      A   Okay.
 8   allegations in this case is that Ms. Harrell complained              8      Q    So, absolutely.
 9   of sexual harassment, is there a policy that, you know,              9      A I'm not familiar with that. That's the reason
10   if you complained sexual harassment, that that complaint            10   I was asking the question.
11   should be investigated?                                             11      Q    No. That doesn't surprise me that that wasn't
12       A Yes, we do have those processes for                           12   provided to you. So there is procedures that should
13   investigations.                                                     13   protect confidentiality of complainants?
14       Q And should -- is there a process in place for                 14      A   Correct.
15   protecting, you know, Ms. Harrell's confidentiality as              15      Q And then, you know, assuming that the
16   it relates to being a complainant against a supervisor?             16   complaint is, you know, credible, it should be
17       A Yes.                                                          17   investigated, correct?
18       Q Are there -- okay. So would that policy, you                  18      A   Correct.
19   know, basically say that whatever measures possible                 19      Q    And should the employee also be, you know,
20   should be taken to try to protect the confidentiality of            20   told, like, the status of any investigation? Like, hey,
21   a complainant?                                                      21   we're looking into it, we'll get back to you, we'll let
22          MS. PAGE: Form.                                              22   you know if we need additional information?
23          THE WITNESS: Are you referencing some of this                23          MS. PAGE: Form.
24       may be have been -- the confidentiality may not                 24          THE WITNESS: Yes.
25       have been made?                                                 25   BY MR. FINNERTY:
                                                               Page 80                                                                  Page 81
 1       Q Keep them up to date on -- so they're not                      1   anybody else thinking Ms. Harrell's on a manhunt. It
 2   just, you know, sitting there wondering, you know, is                2   says, you know, Ms. Johnson says, definitely thinking
 3   anybody looking into it?                                             3   she's on a manhunt. Again, I'm assuming that if it was
 4       A Right.                                                         4   improper for Ms. Brus to say that, Ms. Johnson probably
 5       Q Okay. Do you know whether that happened with                   5   shouldn't have been putting that in writing either? Can
 6   any of Ms. Harrell's complaints?                                     6   we agree with that?
 7       A I don't.                                                       7          MS. PAGE: Form.
 8       Q And you would expect that that would happen,                   8   BY MR. FINNERTY:
 9   correct?                                                             9      Q Fair enough, Ms. Lynch?
10       A Correct.                                                      10      A I agree it's not appropriate.
11       Q And if there were -- the investigation                        11      Q Okay. So then if we go down to the second
12   substantiated Ms. Harrell's complaint, you would expect             12   paragraph of Ms. Harrell's -- or Ms. Johnson's email of
13   that there would be something done to try to correct                13   April 2nd, it says, second paragraph, second sentence.
14   what she had complained of?                                         14   We looked at all of the dates, times of the incident
15          MS. PAGE: Form.                                              15   reports sent by Ms. Harrell on Friday, as well as the
16          THE WITNESS: Correct.                                        16   corrected version sent this morning, this is what we
17   BY MR. FINNERTY:                                                    17   found, didn't find.
18       Q And, again, do you know whether that ever                     18          Would you agree that Ms. Harrell complains
19   happened in this case?                                              19   about, you know, other employees having sex with
20       A I don't know, because I don't have that                       20   inmates, that her supervisor shouldn't use that as an
21   information.                                                        21   opportunity to go and look at camera footage to try and
22       Q So looking at -- staying on Exhibit 21, if you                22   see if she can find something against Harrell? I mean,
23   scroll up to the middle of page four of this document,              23   that shouldn't work that way, should it? Can you agree
24   it's an email from Tara Johnson where she's responding              24   with that?
25   to Ms. Brus' email, you know, basically asking is                   25          MS. PAGE: Form.

114 W. 5th Avenue, Tallahassee, FL 32303                                                                         premier-reporting.com
Premier Reporting                                             (850) 894-0828                                 Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                        Page 22 of 30
Deposition of Lisa Lynch                                18-CA-77                                                           22 (82 - 85)
                                                               Page 82                                                         Page 83
 1          THE WITNESS: Well, what this doesn't tell me                  1       Q And you could agree, too, that someone
 2      is what they were looking for, you know, if they                  2   shouldn't -- I mean, that essentially, you know,
 3      found something else during the review of the                     3   assuming that, you know, my hypothetical is what
 4      videos, that wouldn't be something that we would be               4   happened, that only because she complained did Ms.
 5      able to change.                                                   5   Johnson go and start looking for issues maybe to write
 6   BY MR. FINNERTY:                                                     6   up Ms. Harrell, that would be retaliation, if that's
 7      Q Well, sure, but you can assume Ms. Harrell                      7   what actually happened; can you agree with that?
 8   wasn't saying, hey, look at the camera that shows me                 8           MS. PAGE: Form.
 9   with an inmate emptying my trash. I mean, you can                    9           THE WITNESS: Yeah, I wouldn't be able to
10   assume she didn't say that.                                         10       answer that that was the basis of the review of the
11          MS. PAGE: Form.                                              11       video.
12   BY MR. FINNERTY:                                                    12   BY MR. FINNERTY:
13      Q I mean, it wouldn't be proper, would you                       13       Q But assuming it was?
14   agree, for a supervisor to use one employee's complaint             14           MS. PAGE: Form.
15   as a basis to try to find issues with that complaining              15           THE WITNESS: But I can't assume that.
16   employee? I mean, it shouldn't work that way, right?                16   BY MR. FINNERTY:
17      A I mean, that was the basis of looking at the                   17       Q Okay. Okay. All right. Let's go up to page
18   video, though.                                                      18   three of the same email chain. The very top of page
19      Q Okay. But you -- I mean, it's clear that the                   19   three, it's an email from Tara Johnson to Sarah Brus,
20   purpose of Ms. Johnson looking at video was -- we looked            20   Kathleen Douin and Lisa Barton, April 2nd at 4:56 p.m.
21   at all the dates, times from the incident reports sent              21   In this email she talks about seeing Keidre late while
22   by Ms. Harrell. Clearly, the purpose of looking at that             22   still at work. And Keidre apparently says, don't worry,
23   video was to essentially investigate Ms. Harrell's                  23   I've already clocked out and says, you know, Ms. Johnson
24   complaints?                                                         24   tells Keidre that's not allowed. And then she goes and
25      A I would agree with that. I mean --                             25   removes Keidre's clock-out. Is that allowed by policy
                                                               Page 84                                                         Page 85
 1   for a supervisor to go and un-clock-out an employee? Is              1       Q Okay. Do you know when she resigned?
 2   that allowed?                                                        2       A I probably have it in some notes somewhere.
 3       A I wouldn't be able to speak to that. You                       3   It seems like it was in May of '18.
 4   know, on this, this doesn't tell me enough about why she             4       Q Okay. Do you know whether her resignation had
 5   would have done that. You know, unless she was still at              5   anything to do with Ms. Harrell's complaints that Ms.
 6   work. If she was still working, we can change the                    6   Long was in a relationship with an inmate?
 7   punches, yes.                                                        7       A I do not.
 8       Q If she was still working. Well, how about if                   8       Q Okay. How about Tara Johnson? Do you know
 9   she was hooking up with an inmate?                                   9   the reason for her termination?
10       A Well, this doesn't tell me that's what was                    10       A Yes.
11   happening, so --                                                    11       Q And why was Ms. Johnson terminated?
12       Q She shouldn't be getting paid for hooking up                  12       A If I remember correctly, it was based on
13   with inmates, right? I mean, that's pretty --                       13   professionalism, because we had been working with Ms.
14          MS. PAGE: Form.                                              14   Johnson on a number of things.
15          THE WITNESS: I don't have that information, I                15       Q So are you saying --
16       mean, to be able to confirm that's what she was                 16       A When I say we, I don't mean me. I learned
17       doing.                                                          17   from this, you know, there had been some issues
18   BY MR. FINNERTY:                                                    18   addressed from the regional director and Sarah Brus
19       Q Okay. Do you know whether Keidre Long is                      19   would have been involved in that, as well.
20   still employed at Northwest Florida Reception Center?               20       Q Were the issues with Johnson, were they --
21       A No, she is not.                                               21   would they relate to her supervisory skills or duties?
22       Q Do you know the reasons for her separation?                   22       A Yes, if recall correctly.
23       A Just in reviewing this, I looked at it and it                 23       Q And how about Misty West? Do you know what
24   showed that she had resigned. I don't have any details              24   happened to her?
25   of that, though.                                                    25       A I'm not familiar with that name.

114 W. 5th Avenue, Tallahassee, FL 32303                                                                        premier-reporting.com
Premier Reporting                                             (850) 894-0828                                Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                          Page 23 of 30
Deposition of Lisa Lynch                                18-CA-77                                                                    23 (86 - 89)
                                                               Page 86                                                                  Page 87
 1       Q Okay. How about Amanda McDaniel?                               1       doesn't know, she shouldn't be looking at
 2       A Okay. She was one was that was brought to my                   2       documents. So if you know, you know, answer,
 3   attention during this, just on the review. My                        3       please, Ms. Lynch.
 4   understanding is she's no longer with us either.                     4           THE WITNESS: Oh, okay. So as far as the
 5       Q And is that because she was having a                           5       reason, I don't know the reason Ms. Cook was
 6   relationship with an inmate?                                         6       terminated.
 7       A I don't know. I don't have the details in                      7   BY MR. FINNERTY:
 8   front of me.                                                         8       Q Do you know the date that she was terminated?
 9       Q And was she terminated or did she resign?                      9       A No.
10       A I don't have the specifics on this. I just                    10           MR. FINNERTY: Okay. And, Ms. Page, it's my
11   show a term date next to her name.                                  11       understanding that these witnesses would be able to
12       Q What date is that?                                            12       cover all of the issues that we have requested in
13       A 4-17-18.                                                      13       our 30(b)(6) request, and that was --
14       Q Okay. And what was the termination date for                   14           MS. PAGE: Yeah. So my understanding is that
15   Tara Johnson?                                                       15       you should be able to get all of the information
16       A I believe it was June 27th, '18.                              16       from these six witnesses, but no one was required
17       Q And Lori Cook, was she terminated?                            17       to, you know, study all of the topics and know
18       A I believe so. Yes.                                            18       everything because they weren't designated as a
19       Q Do you know why?                                              19       Rule 30(b)(6) witness, and I think my
20       A I don't have that listed. I'd have to go back                 20       understanding, too, is, you know, if that becomes
21   and review.                                                         21       necessary, we can do that.
22       Q Do you have the date of Lori Cook's                           22           MR. FINNERTY: Okay.
23   termination?                                                        23   BY MR. FINNERTY:
24          MS. PAGE: Brian, she's not listed as a                       24       Q How about Maria Paula Belcarlo? Do you know
25       corporate rep. She doesn't have to. If she                      25   if she still works at Northwest Florida Reception Center
                                                               Page 88                                                                  Page 89
 1   or works for Centurion or MHM?                                       1      A    I don't recall the specifics of it. I would
 2      A I do not.                                                       2   have to pull it. I did receive it, yes.
 3      Q Okay. But so as relates to Lori Cook, you can                   3      Q    Okay. And do you understand that Ms.
 4   confirm that she was terminated, you just don't recall               4   Harrell's alleged that she submitted certain complaints
 5   the reason or the day?                                               5   and that she was later terminated and her complaint
 6      A Correct.                                                        6   includes whistleblower violation counts? You're aware
 7      Q So is it just a coincidence that both of Ms.                    7   of that?
 8   Harrell's supervisors who she complained about, who                  8      A Yes.
 9   wrote up her counseling forms, just a coincidence that               9      Q    So if Ms. Harrell, if she felt that during the
10   those two were also terminated?                                     10   time of her employment that she was working in a hostile
11          MS. PAGE: Form.                                              11   working environment, you would expect her to report that
12          THE WITNESS: I wouldn't -- yeah, I wouldn't                  12   to her supervisor or to Sarah Brus, wouldn't you?
13      be able to answer that.                                          13      A Yes.
14   BY MR. FINNERTY:                                                    14      Q    And so all these, I'm going to ask you
15      Q Okay. Do you recall there being issues with                    15   basically a brief summary of the things Ms. Harrell
16   Lori Cook's managerial skills, her supervisory skills?              16   complained about, and my question's going to be the same
17      A I am not aware.                                                17   for all of them, whether you would expect her to report
18      Q And do you know whether there's an issue with                  18   these issues.
19   her falsifying documents?                                           19          So hostile work environment, you said yes.
20      A I'm not familiar with that.                                    20   How about being verbally abused or intimidated by her
21      Q Okay. So have you been provided with the --                    21   supervisor? She should report that?
22   well, strike that.                                                  22      A Yes.
23          Have you had a chance to review the first                    23      Q    She should report sexual harassment?
24   amended complaint that was filed by Ms. Harrell in this             24      A Yes.
25   case?                                                               25      Q    She should report that she felt that there was

114 W. 5th Avenue, Tallahassee, FL 32303                                                                            premier-reporting.com
Premier Reporting                                             (850) 894-0828                                    Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                         Page 24 of 30
Deposition of Lisa Lynch                                18-CA-77                                                                     24 (90 - 93)
                                                               Page 90                                                                   Page 91
 1   a pattern of favoritism as related to the assignment of              1   narcotics less than a month before she was terminated?
 2   overtime, the hiring of vacant -- hiring of people to                2   Were you aware of that?
 3   fill vacancies or the filling of staff shortages. She                3      A No.
 4   felt there was some favoritism and discriminatory                    4      Q Okay. But -- and I apologize. You did say
 5   treatment. In that regard, she should report that,                   5   that should be reported, correct?
 6   would you agree?                                                     6      A Yes.
 7       A Yes.                                                           7      Q Falsifying documents. Okay. Nurses having
 8       Q And then about she felt she was being                          8   sex with inmates, that should be reported, correct?
 9   retaliated against and that she was fearful of                       9      A Yes.
10   additional retaliation in the future. That's something              10      Q And that -- I mean, you can understand how
11   she could report, correct?                                          11   that could create a potential safety issue, if you've
12       A Yes.                                                          12   got an inmate having sex with an employee, right?
13       Q And if there was a registered mental health                   13      A Yes.
14   counselor that refused to do an evaluation on an inmate             14      Q And that would be something that would be
15   that had declared a psychological emergency, she should             15   grounds for immediate termination, right?
16   report that, shouldn't she?                                         16      A It would have to be proven, yes.
17       A Yes.                                                          17      Q Sure. If proven. I mean, I think that kind
18       Q And if she felt that there were employees that                18   of goes with all of this. And then nurses clocking out,
19   were falsifying narcotic accounts -- accounting logs and            19   staying on the clock so they can hook up with inmates,
20   refusing to account for narcotics when they were                    20   that should be reported, correct?
21   required to, she should report that, correct?                       21      A Yes.
22       A Yes.                                                          22      Q And how about leaving pills out in the open
23       Q And were you aware that Ms. Harrell complained                23   and the pill room door left open, that should by
24   that Ms. Cook, her supervisor, was involved in                      24   reported, would you agree?
25   falsifying narcotic logs and failing to account for                 25      A Yes.
                                                               Page 92
                                                               P                                                                         Page 93
 1       Q And then another one we kind of addressed                      1   believe that any of this was really happening?
 2   earlier, but violating the confidentiality of                        2           MS. PAGE: Form; calls for speculation.
 3   complainants, that should be reported, don't you think?              3           THE WITNESS: I wouldn't be able to make a
 4       A Yes.                                                           4      fact-based decision on that.
 5       Q Okay. And these -- and after these issues                      5   BY MR. FINNERTY:
 6   were reported, they should be investigated by someone,               6      Q     And I don't think it calls for speculation.
 7   whether it be Ms. Brus, you know, the supervisor,                    7   I'm just asking, are you aware of any information to
 8   someone should have -- should at least look into these               8   suggest that Ms. Harrell wasn't -- didn't truly believe
 9   allegations?                                                         9   that what she complained about was happening? Either
10       A Correct.                                                      10   you're aware of information or you're not.
11       Q Okay. And as relates to these issues that                     11      A     I mean, I'm not aware of --
12   I'll represent Ms. Harrell complained about, do you have            12      Q     Okay. Sure.
13   any evidence or any reason to believe that she didn't               13           MS. PAGE: Form.
14   reasonably suspect that these were issues that were, in             14   BY MR. FINNERTY:
15   fact, happening? Any reason to doubt, you know, that                15      Q     And as it relates to the complaints that Ms.
16   she made these complaints in good faith?                            16   Harrell would have submitted -- that she submitted to
17          MS. PAGE: Form; calls for speculation.                       17   Ms. Brus, do you know whether Ms. Brus ever investigated
18          THE WITNESS: Yeah, I wouldn't be able to                     18   Ms. Harrell's complaints?
19       support or deny that. I'm not sure what her motive              19      A     To my knowledge, she did.
20       was, or her intention.                                          20      Q     She did? And what are you basing that on?
21   BY MR. FINNERTY:                                                    21      A     Well, you can look at, you know, just what
22       Q But have you been provided any information                    22   we've reviewed so far. I mean, there were things that
23   that would suggest that Ms. Harrell wasn't complaining              23   they went back and looked at videos, things like that,
24   in good faith? Are you aware of any information that                24   so --
25   would suggest she was making it up or didn't really                 25      Q     Well, we saw Ms. Johnson looked at video.

114 W. 5th Avenue, Tallahassee, FL 32303                                                                            premier-reporting.com
Premier Reporting                                             (850) 894-0828                                    Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                        Page 25 of 30
Deposition of Lisa Lynch                                18-CA-77                                                                     25 (94 - 97)
                                                               Page 94                                                                   Page 95
 1       A So I don't know where that, you know, came                     1   resignation?
 2   from. So I wouldn't be able to give you a, you know, a               2      A    It would depend on the circumstances.
 3   factual comment about how she investigated and what                  3      Q    Okay. If you didn't allow it, it would be
 4   steps were taken.                                                    4   essentially akin to involuntary termination; would you
 5       Q But she should have investigated. Can we                       5   agree with that?
 6   agree on that?                                                       6          MS. PAGE: Form.
 7       A Of what she would have known about, yes.                       7   BY MR. FINNERTY:
 8       Q Okay. Do you know whether there's a                            8      Q    Are you still with us, Ms. Lynch?
 9   particular -- so, say for instance an employee, you                  9      A    Oh, I'm sorry. I thought were frozen again.
10   know, has decided they want to go work somewhere else               10      Q    And I can assure you, we're wrapping up.
11   and they want to resign, is there a particular policy               11      A    Okay.
12   for, you know, is there like a two-week notice policy or            12      Q    But if an employee is, you know, apparently
13   is there any policy that an employee has to follow if               13   are -- or somebody -- if it's believed that she
14   they want to resign?                                                14   submitted a verbal resignation and then, you know, for
15          MS. PAGE: Form.                                              15   whatever reason either, you know, she claimed she didn't
16          THE WITNESS: It is indicated in the employee                 16   really do that, didn't really submit that verbal
17       handbook for them to provide a two-week notice.                 17   resignation or she changes her mind, if Centurion or MHM
18   BY MR. FINNERTY:                                                    18   went through with separating her when it was no longer
19       Q And that would be written notice?                             19   her desire to be separated, that would be an involuntary
20       A We've taken verbal requests for transfers or                  20   separation. Can we agree on that?
21   resignation.                                                        21      A    Again, it depends on the situation.
22       Q Okay. If an employee verbally says, hey, I                    22      Q    Fair enough. So if you are able to go and
23   want to resign, and then the next day says, you know,               23   find -- and, again, like I said before, I don't dispute
24   either I didn't really say that or I changed my mind,               24   that we were given everything that was actually sent to
25   would you allow for that employee to rescind that verbal            25   you on April 20th relating to Ms. Harrell and the
                                                               Page 96                                                                   Page 97
 1   request to terminate her, but if you're able to pull                 1      Q    So, last question, Ms. Lynch, and it
 2   that, was that something you could provide to your                   2   relates -- it goes back to the
 3   counsel, specifically what was attached to the request               3   confidentiality-of-complainant issue. And there's some
 4   to terminate Ms. Harrell? If that's something you                    4   documents that have been produced that would suggest
 5   could -- if you're able to locate that, is that                      5   that Ms. Harrell would be, like, on the phone with Tara
 6   something you could provide to your counsel, to your                 6   Johnson and Tara would call other employees to come into
 7   attorney?                                                            7   her office and she would either put the phone on speaker
 8       A Yes, that's something we could look at.                        8   or she would have the other employee get right up next
 9       Q All right. And if you could, you know, do                      9   to the headset and she would turn the volume up all the
10   that, I would be very appreciative.                                 10   way. I mean, is that allowed? I mean, is that
11           MS. PAGE: And you're specifically                           11   something that you feel should be done when an employee
12       referencing -- what was the exhibit number now?                 12   is trying to talk to her supervisor about issues that
13           MR. FINNERTY: It would have been for Exhibit                13   they're having with work?
14       6, any documents that would have been --                        14          MS. PAGE: Form.
15           MS. PAGE: Exhibit No. 6, the April 20, 2018,                15          THE WITNESS: Well, one, I don't know the
16       9:52 a.m. email?                                                16      specifics of the situations you're talking about,
17           MR. FINNERTY: Well, it's my understanding it                17      you know, if it was confirmed that that happened,
18       was basically just an initial email from Brus to                18      but, no, that would not be appropriate.
19       Ms. Lynch and then it went up through Lynch to                  19   BY MR. FINNERTY:
20       Love. I mean, I'm assuming it was the same                      20      Q    Okay. At least without Ms. Harrell being
21       attachment that was just forwarded up the line.                 21   told, right, that, hey, there's somebody else in here,
22       So, you know, I guess anything that would have been             22   do you mind if they listen in. I mean, there would be
23       attached to Ms. Brus' 4-20 email or her 4-26 email.             23   ways, I guess, to correct that, but without Ms.
24           MS. PAGE: Okay.                                             24   Harrell's knowledge, you can agree that it would be
25   BY MR. FINNERTY:                                                    25   proper to call other people in and to listen in on what

114 W. 5th Avenue, Tallahassee, FL 32303                                                                           premier-reporting.com
Premier Reporting                                             (850) 894-0828                                   Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                        Page 26 of 30
Deposition of Lisa Lynch                                18-CA-77                                                           26 (98 - 101)
                                                               Page 98                                                          Page 99
 1   Ms. Harrell -- or what she thought was a personal                    1      depositions I've done. Technical difficulties are
 2   conversation? That shouldn't be happening.                           2      expected nowadays, but I won't take too much time.
 3         MS. PAGE: Form.                                                3      I just have a couple questions.
 4         THE WITNESS: Again, I don't know that, you                     4                 EXAMINATION
 5     know, that really happened, so.                                    5   BY MS. PAGE:
 6   BY MR. FINNERTY:                                                     6      Q You testified earlier, and I'm using Mr.
 7     Q    But it wouldn't be appropriate if it did                      7   Finnerty's words, "Centurion policies," or the Centurion
 8   happen?                                                              8   handbook. Were you referring to the MHM, which was
 9         MS. PAGE: Form.                                                9   marked as Exhibit 22 in Ms. Love's deposition, the MHM
10         MR. FINNERTY: Ms. Lynch, thank you very much                  10   Services, Inc. employee handbook and code of business
11     for your time.                                                    11   conduct?
12         THE WITNESS: Thank you.                                       12      A Are you asking me that question?
13         MR. FINNERTY: I appreciate it and I                           13      Q Yes.
14     appreciate you working with me with the technology                14      A Okay. Yes.
15     issues. It's all we've got during this pandemic.                  15      Q Do you need me to repeat it?
16         THE WITNESS: Exactly.                                         16      A No. It is the MHM Services.
17         MR. FINNERTY: And I appreciate it. Well,                      17      Q So are you aware that Centurion has its own
18     appreciate your time and I hope you have a good                   18   policies, or are you exclusively referring to the MHM
19     rest of your day.                                                 19   handbook and its policies?
20         MS. PAGE: I actually -- I have a couple of                    20      A I was referencing the MHM handbook and
21     questions.                                                        21   policies.
22         MR. FINNERTY: I apologize. Sorry.                             22      Q Okay. And with regard to counseling forms,
23         MS. PAGE: That's okay. And I just wanted to                   23   the employee counseling forms, are you required to
24     say for the record that this is actually going                    24   record every sort of deficiency an employee has on the
25     pretty smooth compared to some other Zoom video                   25   counseling form?
                                                             Page 100                                                          Page 101
 1       A All on the same form? Is that the question or                  1   BY MR. FINNERTY:
 2   could --                                                             2       Q Just a couple follow-ups. Ms. Lynch, I
 3       Q Let me walk that back. So if you're approving                  3   apologize for getting your hopes up that we were done.
 4   a final warning or a termination -- or, for instance,                4   It's absolutely my fault. As it relates to that last
 5   just a verbal that's being given to an employee, if                  5   question about, you know, giving a complainant, an
 6   there are multiple deficiencies that this employee has,              6   employee the outcome of a complaint, you would agree
 7   are they all required to be documented?                              7   that the employee should at least be told, hey, we're
 8       A No.                                                            8   following -- we're following up on your complaint, we're
 9       Q And with regard to the progressive discipline                  9   looking into it, we haven't just ignored it, or brushed
10   policy, if there is one, are you required to, with every            10   you off. I mean, the complainant should at least be
11   violation, you know, are you required to have a verbal,             11   told or informed that they're following through, that
12   a written, a final before termination?                              12   someone is following through with their complaint?
13       A No.                                                           13       A Yes. I know that, you know, that is something
14       Q You were asked about status of complaints and                 14   that we do try to do.
15   informing employees about the status of complaints. Are             15       Q And is that something that's actually required
16   you required to inform an employee the outcome of a                 16   under your -- under your employee handbook?
17   complaint?                                                          17       A Yes.
18       A No.                                                           18       Q Okay. And so is maintaining an employee's
19       Q And, in fact, would you inform a complainant                  19   confidentiality whenever possible, that's required under
20   about the outcome of their complaint?                               20   the employee handbook, correct?
21       A We would not give specifics. For example, if                  21       A It is.
22   disciplinary action or anything like that was given, we             22       Q All right. So -- and these haven't -- these
23   would just let them know it had been addressed.                     23   weren't provided to you as exhibits that we're going to
24          MS. PAGE: That's all I have.                                 24   use today, another disadvantage of the pandemic in doing
25               FURTHER EXAMINATION                                     25   this via Zoom, but, I'll represent to you that Ms.

114 W. 5th Avenue, Tallahassee, FL 32303                                                                        premier-reporting.com
Premier Reporting                                             (850) 894-0828                                Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                         Page 27 of 30
Deposition of Lisa Lynch                                18-CA-77                                                                27 (102 - 105)
                                                               Page 102                                                                Page 103
 1   Harrell changed a good bit between -- she would be, you               1   name of -- I'm going to butcher this, I know. Adede
 2   know, PRN and full-time and back to PRN, full-time. She               2   Rojua (sic)? Do you know who that is?
 3   did a good bit of that. And I'll tell you that every                  3      A Yes.
 4   single time that there was one of those employment                    4      Q   Who is that Adede Rojua?
 5   status changes, she would get a letter from Centurion,                5      A   She's no longer with the company, but she's --
 6   not MHM, not, you know, anybody else but Centurion. Do                6   at that time, she would have been in the HR system
 7   you know why she would be getting letters from Centurion              7   administrative group that produces letters or status
 8   if Centurion wasn't her employer?                                     8   change letters. She would be like an HR administrator.
 9      A    So, again, that would be a question, as far as                9      Q   Did she work for Centurion?
10   the structure goes, I would refer that question to                   10      A   To my knowledge, she was under MHMHP, as well.
11   someone else. I mean, Centurion does have the contract               11   We've gone through some structure changes since that
12   with Florida, but we are paid by MHMHP.                              12   time, so that's why I don't want to commit to exactly
13      Q      And so --                                                  13   what that structure was in 2018.
14          MS. PAGE: Just for the record, can you                        14      Q   Isn't it true that Centurion owns MHM? It's
15      identify the Bates numbers of the letter you're                   15   MHM is wholly owned by Centurion?
16      referencing?                                                      16      A   Again, I don't want to answer the question
17          MR. FINNERTY: Yeah, sure. Page 88, 89 --                      17   because of it being a corporate structure.
18          MS. PAGE: Of defendant's production?                          18      Q   Sure.
19          MR. FINNERTY: Yes. 88, 89, 90, 91, 95, 96,                    19      A   That's just not my specialty.
20      97, 98, 99 and 100.                                               20      Q   Understood. Understood. So you said that
21          MS. PAGE: So 88 through 100?                                  21   Centurion has the contract with the State of Florida,
22          MR. FINNERTY: Eighty-eight to 91 and 95 to                    22   but MHM is who cuts your paychecks, right?
23      100.                                                              23      A   Right. The contract is staffed by MHM.
24   BY MR. FINNERTY:                                                     24      Q   Okay. So would it be fair to say that the
25      Q And, Ms. Lynch, do you know a person by the                     25   State of Florida pays Centurion who then turns around
                                                               Page 104                                                                Page 105
 1   and pays MHM so that they can make payroll for the                    1   back in 2016. According to her letter she was a senior
 2   employees that are hired to fulfill the contract                      2   HRIS data administrator?
 3   Centurion has --                                                      3      A Okay. That would have been part of the same
 4      A    I'm not -- yeah, I'm not sure how that payment                4   group at the corporate office.
 5   process works.                                                        5          MS. PAGE: Can you identify the Bates there?
 6      Q      Could you agree that there would be no MHM in               6      Is this 23 and 24?
 7   Florida if it weren't for the Centurion contract with                 7          MR. FINNERTY: I'm sorry. What was that?
 8   the State of Florida?                                                 8          MS. PAGE: Can you identify the Bates that
 9      A    Again, I would not be able to answer that.                    9      you're referring to?
10      Q      Fair enough. How about Alexis Pettis? Do you               10          MR. FINNERTY: Yeah. So it was the one I just
11   know who that is?                                                    11      gave you, which is 95 -- well, I'm sorry. It's 88
12      A    It seems like she was sort of in a similar                   12      through 91, and then 96 -- 95, 96. That's it, 95
13   position, if not the same as Adede would have been. She              13      and 96.
14   would have been in the HR systems and processing group.              14   BY MR. FINNERTY:
15      Q      So I'll represent to you she sent a letter to              15      Q All right. Last question -- well, no. Maybe
16   Ms. Harrell dated March 16, 2018 on a Centurion                      16   two more. I'm always saying last question, but I'm
17   letterhead informing Ms. Harrell of her employment                   17   never -- it never really happens that way.
18   status change to full-time. Is that something that --                18          So you were asked a question about whether Ms.
19   is that policy, that whenever there's a change in                    19   Harrell -- or whether Centurion had its own employee
20   employment status that a letter be sent out saying, you              20   policies, or whether you were referring to just MHM
21   know, this is informing you of your change?                          21   policies. Do you remember that question, Ms. Lynch?
22      A    To my knowledge that -- yeah, to my knowledge                22      A I do.
23   that's what they were doing in '18.                                  23          MR. FINNERTY: And so, Ms. Page, the Bates
24      Q      Okay. And how about Valary Ohler, do you know              24      stamp number on this document I'm about to ask one
25   who that is? It's V-A-L-A-R-Y, O-H-L-E-R. Oh, this is                25      simple question on is Defendant's Production 54,

114 W. 5th Avenue, Tallahassee, FL 32303                                                                           premier-reporting.com
Premier Reporting                                              (850) 894-0828                                  Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                        Page 28 of 30
Deposition of Lisa Lynch                                18-CA-77                                                             28 (106 - 109)
                                                             Page 106                                                                Page 107
 1       and it shows Ms. Harrell signing for the receipt of              1   interrogatories or request to produce or request for
 2       a Centurion employee handbook.                                   2   admissions and -- they weren't sent over to you -- and
 3   BY MR. FINNERTY:                                                     3   then, you know --
 4       Q So, would you agree that Centurion also has                    4      A    Yeah. You know, there's a lot of documents on
 5   its own employee handbook?                                           5   this one. So I wouldn't be able to --
 6       A I'm not sure at that time if there was a                       6      Q    Sure. Let me just ask this question: Do you
 7   separate handbook or not. I mean, we --                              7   know who Carla Hanks is?
 8       Q The document I'm referring to is -- it's                       8      A Yes.
 9   signed by Virginia Harrell and dated May 26, 2016. And               9      Q    Okay. Do you know why, after Ms. Harrell was
10   it says, by signing below, I attest that I have been                10   terminated, Ms. Harrell was terminated April 26th, 2018
11   given the Centurion employee handbook. So --                        11   you, do you know why on May 8th, 2018 Carla Hanks would
12       A To my knowledge, it would have been the MHM                   12   have sent an email to Ms. Harrell, the subject was,
13   handbook.                                                           13   Centurion of Florida separation documents, and then in
14       Q Okay. So would you agree that they're                         14   the body of the email it says, please see attached
15   essentially the same, to the extent there is a                      15   documents to assist you and your separation from
16   Centurion, as opposed to MHM, that I mean, the same                 16   employment with Centurion of Florida?
17   rules, same --                                                      17          Do you know -- I mean, if Ms. Harrell wasn't
18          MS. PAGE: Form; calls for speculation.                       18   employed by Centurion of Florida, do you know why this
19   BY MR. FINNERTY:                                                    19   Carla would have been sending an email saying, here's
20       Q You can answer if you can, Ms. Lynch.                         20   some documents to help you with -- assist you with your
21       A I really don't know.                                          21   separation from Centurion of Florida?
22       Q Okay. Fair enough. One last thing I wanted                    22      A    Again, I can understand the confusion about
23   to ask you about. Have you seen any -- have you been                23   Centurion and MHM. That would have been the standard
24   provided copies of any of the discovery requests that               24   form letter that we would send to any terminated
25   were submitted on behalf of Ms. Harrell, like                       25   employee to assist them with COBRA or anything, you
                                                             Page 108                                                                Page 109
 1   know, following their separation.                                    1          (Whereupon, the deposition was concluded at
 2      Q    Do you -- go ahead. I'm sorry.                               2   3:38 p.m., and the witness Lisa Lynch waived reading and
 3      A    I was just going to say as far as                            3   signing.)
 4   differentiating between Centurion and MHM, I would need              4
 5   assistance from somebody else to answer that question.               5
 6      Q    Well, isn't it true that it's confusing                      6
 7   because they're the same company? I mean, they --                    7
 8   Centurion owns MHM? I mean, can we agree on that?                    8
 9          MS. PAGE: Form; asked and answered.                           9
10          MR. FINNERTY: I'm confused, too, Ms. Lynch.                  10
11          THE WITNESS: I would prefer that that, you                   11
12      know, come from someone else.                                    12
13   BY MR. FINNERTY:                                                    13
14      Q    But do you think that --                                    14
15      A    They could give you the structure.                          15
16      Q    Do you think Centurion set up MHM to try to                 16
17   avoid being an independent contractor of the Department             17
18   of Corrections?                                                     18
19          MS. PAGE: Form.                                              19
20          THE WITNESS: Yeah, that's asking an opinion                  20
21      about information I wouldn't have knowledge of.                  21
22          MR. FINNERTY: Thank you very much. I have no                 22
23      more questions unless Ms. Page has some follow-up.               23
24          MS. PAGE: I don't either.                                    24
25          MR. FINNERTY: Thank you very much.                           25

114 W. 5th Avenue, Tallahassee, FL 32303                                                                          premier-reporting.com
Premier Reporting                                             (850) 894-0828                                  Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                        Page 29 of 30
Deposition of Lisa Lynch                                18-CA-77                                                        29 (110 - 110)
                                                             Page 110
 1
 2              CERTIFICATE OF OATH
 3
 4   STATE OF FLORIDA )
 5   COUNTY OF LEON )
 6
 7         I, the undersigned authority, certify that the
 8   above-named witness appeared before me via
 9   videoconference pursuant to the Supreme Court's Order
10   AOSC20-13 and was duly sworn.
11
12         WITNESS my hand and official seal this 14th
13   day of September, 2020.
14
15
16
17
18                ______________________
                  DANA W. REEVES
19                NOTARY PUBLIC
                  COMMISSION #GG970595
20                EXPIRES MARCH 22, 2024
21
22
23
24
25




114 W. 5th Avenue, Tallahassee, FL 32303                                                                        premier-reporting.com
Premier Reporting                                             (850) 894-0828                                Reported by: Dana Reeves
8/11/2020                   Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
     Case 4:20-cv-00030-AW-MJF         Document 37-7 Filed 10/14/20                                        Page 30 of 30
Deposition of Lisa Lynch                                18-CA-77                                                             30 (111)


    1                                           CERTIFICATE OF REPORTER

    2

    3       STATE OF FLORIDA                           )
            COUNTY OF LEON                             )
    4

    5                              I, DANA W. REEVES, Professional Court

    6       Reporter, certify that the foregoing proceedings were

    7       taken before me at the time and place therein

    8       designated; that my shorthand notes were thereafter

    9       translated under my supervision; and the foregoing

  10        pages, numbered 4 through 109, are a true and correct

  11        record of the aforesaid proceedings.

  12                               I further certify that I am not a relative,

  13        employee, attorney or counsel of any of the parties, nor

  14        am I a relative or employee of any of the parties'

  15        attorney or counsel connected with the action, nor am I

  16        financially interested in the action.

  17                               DATED this 14th day of September, 2020.

  18

  19

  20

  21                                                     ______________________
                                                         DANA W. REEVES
  22                                                     NOTARY PUBLIC
                                                         COMMISSION #GG970595
  23                                                     EXPIRES MARCH 22, 2024

  24

  25

114 W. 5th Avenue, Tallahassee, FL 32303                                                                        premier-reporting.com
Premier Reporting                                             (850) 894-0828                                Reported by: Dana Reeves
